Case 20-12878-abl   Doc 483   Entered 10/09/20 14:08:55   Page 1 of 38
                             Case 20-12878-abl                  Doc 483           Entered 10/09/20 14:08:55               Page 2 of 38
                                                             STATEMENT OF OPERATIONS
                                                                (General Business Case)
                                                                  For the Month Ended             08/31/20


                     Current Month
                                                                                                                       Cumulative        Next Month
    Actual               Forecast             Variance                                                                (Case to Date)      Forecast
                                                                     Revenues:
      4,407,071                                  4,407,071       1    Gross Sales                                          14,611,277
            -                                          -         2    less: Sales Returns & Allowances                            -
      4,407,071                     -            4,407,071       3    Net Sales                                            14,611,277               -
      4,001,456                                 (4,001,456)      4    less: Cost of Goods Sold       (Schedule 'B')        11,968,584
        405,616                     -              405,616       5    Gross Profit                                          2,642,694               -
            -                                          -         6    Interest                                                    -
            -                                          -         7    Other Income:                                               -
            -                                          -         8                                                                -
            -                                          -         9                                                                -

        405,616                     -              405,616      10      Total Revenues                                      2,642,694               -

                                                                     Expenses:
            -                                          -        11    Compensation to Owner(s)/Officer(s)                         -
        530,992                                   (530,992)     12    Salaries                                              1,790,037
            -                                          -        13    Commissions                                                 -
            -                                          -        14    Contract Labor                                              -
                                                                      Rent/Lease:
        218,533                                   (218,533)     15       Personal Property                                    448,762
        155,671                                   (155,671)     16       Real Property                                        351,833
         97,102                                    (97,102)     17    Insurance                                               254,083
         75,000                                    (75,000)     18    Management Fees                                         150,000
        137,077                                   (137,077)     19    Depreciation                                            234,711
                                                                      Taxes:
         42,225                                    (42,225)     20       Employer Payroll Taxes                               144,072
            -                                          -        21       Real Property Taxes                                      -
            -                                          -        22       Other Taxes                                              -
            -                                          -        23    Other Selling                                               -
         72,328                                    (72,328)     24    Other Administrative                                    234,103
        104,955                                   (104,955)     25    Interest                                                213,566
            -                                          -        26    Other Expenses:                                             -
            -                                          -        27                                                                -
         55,549                                    (55,549)     28 Employee Health Insurance                                  178,788
            -                                          -        29                                                                -
            -                                          -        30                                                                -
            -                                          -        31                                                                -
            -                                          -        32                                                                -
            -                                          -        33                                                                -
            -                                          -        34                                                                -

      1,489,433                     -           (1,489,433)     35      Total Expenses                                      3,999,955               -

     (1,083,818)                    -           (1,083,818)     36 Subtotal                                                (1,357,261)              -

                                                                   Reorganization Items:
     (1,014,568)                                 1,014,568      37 Professional Fees                                       (2,111,954)
            -                                          -        38 Provisions for Rejected Executory Contracts                    -
            -                                          -        39 Interest Earned on Accumulated Cash from                       -
            -                                                       Resulting Chp 11 Case                                         -
            -                                          -        40 Gain or (Loss) from Sale of Equipment                          -
       (101,755)                                   101,755      41 U.S. Trustee Quarterly Fees                               (310,103)
            -                                          -        42                                                                -

     (1,116,323)                    -           (1,116,323)     43       Total Reorganization Items                        (2,422,057)              -

     (2,200,141)                    -           (2,200,141)     44 Net Profit (Loss) Before Federal & State Taxes          (3,779,318)              -
                                                       -        45 Federal & State Income Taxes

     (2,200,141)                    -           (2,200,141)     46 Net Profit (Loss)                                       (3,779,318)              -

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):


                                                                                                                                         Revised 1/1/98
                   Case 20-12878-abl            Doc 483        Entered 10/09/20 14:08:55              Page 3 of 38

                                                    BALANCE SHEET
                                                  (General Business Case)
                                                     For the Month Ended            08/31/20


     Assets
                                                                                From Schedules                    Market Value
         Current Assets

1             Cash and cash equivalents - unrestricted                                                                          558,705
2             Cash and cash equivalents - restricted                                                                            776,714
3             Accounts receivable (net)                                                 A                                    14,081,196
4             Inventory                                                                 B                                    10,451,485
5             Prepaid expenses                                                                                                      -
6             Professional retainers                                                                                            121,332
7             Other: Inventory paid in advance                                                                                  317,991
8                     BRG expenses paid                                                                                       2,926,788

 9                    Total Current Assets                                                                                   29,234,212

         Property and Equipment (Market Value)

10            Real property                                                             C                                           -
11            Machinery and equipment                                                   D                                     1,447,000
12            Furniture and fixtures                                                    D                                           -
13            Office equipment                                                          D                                           -
14            Leasehold improvements                                                    D                                           -
15            Vehicles                                                                  D                                        55,100
16            Other:                                                                    D                                           -
17                                                                                      D                                           -
18                                                                                      D                                           -
19                                                                                      D
20                                                                                      D                                              -

21                    Total Property and Equipment                                                                            1,502,100

         Other Assets

22            Loans to shareholders                                                                                                  -
23            Loans to affiliates                                                                                                    -
24            Deposits                                                                                                            25,319
25                                                                                                                                   -
26                                                                                                                                   -
27                                                                                                                                   -
28                    Total Other Assets                                                                                          25,319
29                    Total Assets                                                                                           30,761,631

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




                                                                                                                      Revised 1/1/98
                    Case 20-12878-abl               Doc 483      Entered 10/09/20 14:08:55       Page 4 of 38

                                                     Liabilities and Equity
                                                      (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                               -
31                      Payroll taxes                                                                                    -
32                      Real and personal property taxes                                                                 -
33                      Income taxes                                                                                     -
34                      Sales taxes                                                                                  473,453
35                      Notes payable (short term)                                                                       -
36                      Accounts payable (trade)                                         A                         2,683,058
37                      Real property lease arrearage                                                                    -
38                      Personal property lease arrearage                                                                -
39                      Accrued professional fees                                                                  1,538,786
40                      Current portion of long-term post-petition debt (due within 12 months)                           -
41                      Other:      DIP Line of Credit                                                            31,282,322
42                                  U.S. Trustee Fees                                                                250,000
43                                  BRG collections                                                                2,151,437
43                                  Accrued Interest                                                                 104,956

44                      Total Current Liabilities                                                                 38,484,013

45             Long-Term Post-Petition Debt, Net of Current Portion                                                         -

46                      Total Post-Petition Liabilities                                                           38,484,013

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                         2,434,589
48                      Priority unsecured claims                                        F                         1,385,285
49                      General unsecured claims                                         F                        35,602,417

50                      Total Pre-Petition Liabilities                                                            39,422,291

51                      Total Liabilities                                                                         77,906,304

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                     (36,326,651)
53             Capital Stock
54             Additional paid-in capital
55             Cumulative profit/(loss) since filing of case                                                      (3,779,318)
56             Post-petition contributions/(distributions) or (draws)
57
58             Market value adjustment                                                                            (7,038,704)

59                      Total Equity (Deficit)                                                                   (47,144,673)

60   Total Liabilities and Equity (Deficit)                                                                       30,761,631




                                                                                                           Revised 1/1/98
                          Case 20-12878-abl           Doc 483         Entered 10/09/20 14:08:55              Page 5 of 38

                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable        Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]      [Post Petition]        Post Petition Debt
  0 -30 Days                                                                            4,339,157             2,462,096
  31-60 Days                                                                            4,274,018               219,658
  61-90 Days                                                                            4,228,229                  1,304                    220,962
  91+ Days                                                                             17,004,893                    -
  Total accounts receivable/payable                                                    29,846,298             2,683,058
  Allowance for doubtful accounts                                                      15,765,101
  Accounts receivable (net)                                                            14,081,196


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                         Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                 Inventory Beginning of Month                                   9,783,164
                                                                           Add -
   Retail/Restaurants -                                                     Net purchase                                                  4,185,915
    Product for resale                                                      Direct labor
                                                                            Manufacturing overhead                                              -
   Distribution -                                                           Freight in
    Products for resale                                                     Other:                                                          310,451
                                                                           Transportation Costs                                             102,126
   Manufacturer -                                                          Shop Costs                                                        71,284
    Raw Materials                                      9,735,503.13
    Work-in-progress                                     715,982.27        Less -
    Finished goods                                              -           Inventory End of Month                                      10,451,485
                                                                            Shrinkage
   Other - Explain                                                          Personal Use

                                                                           Cost of Goods Sold                                             4,001,456
     TOTAL                                             $10,451,485

   Method of Inventory Control                                             Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                   Indicate by a checkmark method of inventory used.
              Yes          No
   How often do you take a complete physical inventory?                    Valuation methods -
                                                                             FIFO cost                                     
    Weekly                                                                   LIFO cost
    Monthly                                                                  Lower of cost or market
    Quarterly                                                                Retail method
    Semi-annually                                                            Other
    Annually                                                                  Explain
Date of last physical inventory was

Date of next physical inventory is




                                                                                                                               Revised 1/1/98
                         Case 20-12878-abl   Doc 483    Entered 10/09/20 14:08:55     Page 6 of 38

                                                     Schedule C
                                                    Real Property

Description                                                                   Cost              Market Value
                                                                                        -                        -
                                                                                        -                        -
                                                                                        -                        -
                                                                                        -                        -
                                                                                        -                        -
                                                                                        -                        -
     Total                                                                              -                        -


                                                     Schedule D
                                               Other Depreciable Assets

Description                                                                   Cost              Market Value
Machinery & Equipment -
     Various                                                                   8,146,907                  1,447,000
                                                                                     -                          -
                                                                                     -                          -
                                                                                     -                          -
     Total                                                                     8,146,907                  1,447,000

Furniture & Fixtures -
     Various                                                                        685,244               Unknown
                                                                                        -                      -
                                                                                        -                      -
                                                                                        -                      -
     Total                                                                          685,244                    -

Office Equipment -
     Various                                                                        562,946               Unknown
                                                                                                               -
                                                                                        -                      -
     Total                                                                          562,946                    -

Leasehold Improvements -
     Various                                                                        730,138               Unknown
                                                                                        -                      -
                                                                                        -                      -
                                                                                        -                      -
     Total                                                                          730,138                    -

Vehicles -
     Various                                                                        228,478                  55,100
                                                                                                                -

                                                                                        -                       -
     Total                                                                          228,478                  55,100




                                                                                                Revised 1/1/98
                         Case 20-12878-abl             Doc 483        Entered 10/09/20 14:08:55               Page 7 of 38
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                 -                   -                 -                -                     -
      FICA - Employee                                        -                   -                 -                -                     -
      FICA - Employer                                        -                   -                 -                -                     -
      Unemployment (FUTA)                                    -                   -                 -                -                     -
      Income                                                 -                   -                 -                -                     -
      Other (Attach List)                                    -                   -                 -                -                     -
Total Federal Taxes                                          -                   -                 -                -                     -
State and Local
      Income Tax Withholding                                -                   -                 -                 -                  -
      Unemployment (UT)                                     -                   -                 -                 -                  -
      Disability Insurance (DI)                             -                   -                 -                 -                  -
      Empl. Training Tax (ETT)                              -                   -                 -                 -                  -
      Sales                                             111,211             257,504           104,738               -              473,453
      Excise                                                -                   -                 -                 -                  -
      Real property                                         -                   -                 -                 -                  -
      Personal property                                     -                   -                 -                 -                  -
      Income                                                -                   -                 -                 -                  -
      Other (Attach List)                                   -                   -                 -                 -                  -
Total State & Local Taxes                               111,211             257,504           104,738               -              473,453
Total Taxes                                             111,211             257,504           104,738               -              473,453



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                   34,777,251       34,777,251
      Priority claims other than taxes                                                            -                -
      Priority tax claims                                                                   1,385,285        1,385,285
      General unsecured claims                                                             35,602,417       35,602,417

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3         Account 4
Bank
Account Type
Account No.
Account Purpose
Balance, End of Month
Total Funds on Hand for all Accounts                         -

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

                                                                                                                              Revised 1/1/98
                          Case 20-12878-abl             Doc 483     Entered 10/09/20 14:08:55           Page 8 of 38


                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     08/31/20

                                                                                                 Actual                  Cumulative
                                                                                             Current Month             (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          -                         -
2          Cash Received from Sales                                                                 5,630,676                14,733,620
3          Interest Received                                                                              -                         -
4          Borrowings                                                                               6,119,420                15,533,825
5          Funds from Shareholders, Partners, or Other Insiders                                           -                         -
6          Capital Contributions                                                                          -                         -
7          RSI Collections                                                                            707,054                 2,151,437
8                                                                                                       8,856                     8,856
9                                                                                                         -                         -
10                                                                                                        -                         -
11                                                                                                        -                         -

12               Total Cash Receipts                                                               12,466,007                32,427,739

     Cash Disbursements
13         Payments for Inventory                                                                   3,592,812                 9,920,644
14         Selling                                                                                        -                         -
15         Administrative                                                                             529,979                   753,349
16         Capital Expenditures                                                                           -                         -
17         Principal Payments on Debt                                                               5,980,405                16,807,336
18         Interest Paid                                                                                  -                         -
           Rent/Lease:                                                                                    -                         -
19               Personal Property                                                                    143,158                   450,125
20               Real Property                                                                         64,056                   212,497
           Amount Paid to Owner(s)/Officer(s)                                                             -                         -
21               Salaries                                                                                 -                         -
22               Draws                                                                                    -                         -
23               Commissions/Royalties                                                                    -                         -
24               Expense Reimbursements                                                                   -                         -
25               Other                                                                                    -                         -
26         Salaries/Commissions (less employee withholding)                                           421,450                 1,407,291
27         Management Fees                                                                             50,000                   100,000
           Taxes:
28               Employee Withholding                                                                109,541                    363,237
29               Employer Payroll Taxes                                                               42,225                    144,072
30               Real Property Taxes                                                                     -                          -
31               Other Taxes                                                                          77,727                     77,727
32         Other Cash Outflows:
33               Freight                                                                             254,313                    541,683
34               Wages paid on behalf of BRG                                                         477,787                  1,334,773
35               Employee withholding paid on behalf of BRG                                           78,939                    215,269
36               Other expenses paid on behalf of BRG                                                 67,515                    164,987
37               Other Operating Costs                                                               243,988                    389,878
38               Employer payroll taxes paid on behalf of BRG                                         43,156                     97,933
39               U.S.Trustee Fees                                                                     60,103                     60,103

40               Total Cash Disbursements:                                                         12,237,157                33,040,903

41 Net Increase (Decrease) in Cash                                                                   228,850                   (613,164)

42 Cash Balance, Beginning of Period                                                                 329,855                  1,171,869

43 Cash Balance, End of Period                                                                       558,705                    558,705

                                                                                                                   Revised 1/1/98
            Case 20-12878-abl     Doc 483      Entered 10/09/20 14:08:55        Page 9 of 38


                                   Bank Reconciliation
                                  For Month Ending 8/31/2020




                            Collections -                         Disbursement -
                               xx355           General - xx2281       xx3396            Total
Beginning Book Balance         233,403.68          161,330.13          (64,878.65)      329,855.16

Receipts                        5,980,006.18      6,486,000.38        433,261.70     12,899,268.26

Disbursements               (5,935,405.12)       (5,985,446.44)      (749,566.73)    (12,670,418.29)

Ending Book Balance              278,004.74         661,884.07       (381,183.68)       558,705.13

Outstanding Checks                                                    390,710.29        390,710.29


Balance per Bank                 278,004.74         661,884.07          9,526.61        949,415.42
  Case 20-12878-abl       Doc 483      Entered 10/09/20 14:08:55           Page 10 of 38


       STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                   Increase/(Decrease) in Cash and Cash Equivalents
                          For the Month Ended: August 2020


Date        Type                                      Payee                   Amount

8/11/2020   FEDWIRE DEBIT               High Ridge Partners                  26,889.11
8/11/2020   FEDWIRE DEBIT               Saul Ewing, Arnstein, & Lehr LLP     26,278.69
8/13/2020   FEDWIRE DEBIT               SSG Advisors LLC                     50,000.00
                   Case 20-12878-abl            Doc 483         Entered 10/09/20 14:08:55               Page 11 of 38

                                                                                      August 01, 2020 through August 31, 2020
        JPMorgan Chase Bank, N.A.
        P O Box 182051
                                                                                     Account Number:                      3396
        Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                  If you have any questions about your
                                                                                  statement, please contact your
     00003580 WBS 001 211 24520 NNNNNNNNNNN   1 000000000 80 0000
                                                                                  Customer Service Professional.
     METAL PARTNERS REBAR, LLC
     DEBTOR IN POSSESSION
     PAYABLES ACCOUNT CDA
     10800 BISCAYNE BLVD
     STE 870




                                                                                                                                             00035800301000000023
     MIAMI FL 33161-7402




Commercial Checking
Summary
                                                                    Number                 Market Value/Amount                      Shares


Opening Ledger Balance                                                                         $205,873.23

Deposits and Credits                                                    7                      $436,822.46
Withdrawals and Debits                                                  0                              $0.00
Checks Paid                                                          392                       $633,169.08

Ending Ledger Balance                                                                             $9,526.61

Deposits and Credits
Ledger             Description                                                                                                   Amount
Date
08/05              JPMorgan Access Transfer From Account000000311152281                                                        $86,968.13
                   YOUR REF: 1002954218SB
08/10              Reversal                                                                                                      3,560.76
08/12              JPMorgan Access Transfer From Account000000311152281                                                        131,293.57
                   YOUR REF: 1003404225SB
08/19              JPMorgan Access Transfer From Account000000311152281                                                        125,000.00
                   YOUR REF: 1003225232SB
08/27              JPMorgan Access Transfer From Account000000311152281                                                         35,000.00
                   YOUR REF: 1003421240SB
08/28              JPMorgan Access Transfer From Account000000311152281                                                         35,000.00
                   YOUR REF: 1002765241SB
08/31              JPMorgan Access Transfer From Account000000311152281                                                         20,000.00
                   YOUR REF: 1004259244SB
Total                                                                                                                    $436,822.46




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                 Page 1 of 6
              Case 20-12878-abl       Doc 483     Entered 10/09/20 14:08:55           Page 12 of 38

                                                                    August 01, 2020 through August 31, 2020
                                                                    Account Number:                   3396


Checks Paid
    Check    Date Paid      Amount     Check    Date Paid     Amount        Check     Date Paid             Amount
      895    08/14        $1,420.66    40655    08/03       $1,677.80       40734     08/25             $665.05
     4081*   08/14          $245.16    40657*   08/03       $1,044.04       40735     08/25             $147.42
    37555*   08/17          $999.01    40658    08/04       $2,335.03       40736     08/11           $1,200.33
    40053*   08/10        $1,365.02    40659    08/03       $1,418.16       40737     08/11           $1,254.80
    40061*   08/11        $1,342.61    40660    08/04       $1,387.42       40738     08/11             $921.75
    40428*   08/11        $1,497.95    40663*   08/03       $1,584.24       40739     08/10             $751.21
    40471*   08/04          $277.05    40667*   08/03       $2,195.35       40740     08/11           $1,109.07
    40472    08/04          $277.05    40669*   08/03         $901.18       40741     08/10           $1,639.63
    40488*   08/10          $818.53    40670    08/03         $689.91       40743*    08/11             $632.20
    40491*   08/04        $1,441.98    40671    08/03         $805.72       40744     08/11             $593.45
    40496*   08/04        $1,252.11    40672    08/05       $1,180.67       40745     08/10           $1,754.65
    40551*   08/11          $738.98    40673    08/05       $1,225.94       40746     08/10           $1,343.69
    40557*   08/17        $1,559.14    40676*   08/03       $1,087.59       40747     08/11           $1,263.76
    40563*   08/03        $1,602.27    40677    08/07         $334.84       40748     08/11           $1,241.73
    40564    08/04        $1,021.29    40679*   08/03       $1,136.21       40749     08/11             $683.68
    40565    08/05        $2,050.83    40680    08/03       $1,500.69       40750     08/11             $158.28
    40566    08/11        $2,089.29    40681    08/03       $1,500.69       40751     08/18             $484.84
    40567    08/11        $2,050.83    40682    08/03       $1,500.69       40752     08/10             $749.74
    40568    08/31        $1,973.91    40683    08/04         $760.19       40753     08/11             $436.80
    40569    08/03        $2,012.37    40684    08/05       $1,563.22       40754     08/11           $1,215.03
    40579*   08/03        $1,422.16    40685    08/05       $1,399.10       40755     08/11             $859.38
    40581*   08/17        $1,343.69    40686    08/03       $1,025.08       40756     08/11             $662.31
    40590*   08/03          $369.40    40687    08/03       $1,025.08       40757     08/11             $148.09
    40604*   08/03          $637.27    40688    08/03       $1,025.08       40758     08/11           $1,029.25
    40608*   08/05           $81.57    40689    08/03       $1,195.93       40759     08/11             $518.77
    40613*   08/05       $74,696.08    40690    08/06       $1,025.08       40760     08/11           $1,221.41
    40614    08/03        $1,690.59    40691    08/03         $990.05       40761     08/11             $257.81
    40615    08/03        $1,326.97    40692    08/03       $1,754.65       40762     08/10           $1,418.16
    40616    08/10          $849.78    40693    08/03       $1,653.06       40763     08/11           $1,638.16
    40617    08/03        $1,474.44    40694    08/04       $1,348.31       40764     08/11           $1,638.16
    40618    08/03          $974.13    40695    08/03       $1,139.17       40765     08/11             $427.80
    40619    08/03        $1,827.26    40696    08/03       $1,139.17       40766     08/11             $397.20
    40620    08/04        $1,104.10    40699*   08/03       $1,348.31       40767     08/07           $1,440.66
    40621    08/04        $2,086.68    40700    08/03       $1,653.06       40768     08/10             $643.20
    40622    08/04          $880.03    40701    08/04         $987.03       40769     08/10             $603.85
    40623    08/03        $1,412.95    40702    08/04       $1,158.16       40770     08/07           $1,736.18
    40624    08/04        $2,036.61    40703    08/03         $966.13       40771     08/07           $1,736.18
    40625    08/03        $1,319.18    40704    08/04       $1,497.95       40772     08/10           $1,736.18
    40626    08/03          $845.27    40705    08/04       $1,092.52       40773     08/11           $1,297.81
    40627    08/04        $1,813.94    40706    08/04       $1,218.26       40774     08/11           $1,399.10
    40628    08/04        $2,284.41    40707    08/21       $1,745.74       40775     08/11             $581.80
    40629    08/03        $1,942.66    40708    08/13       $4,038.65       40776     08/27             $664.92
    40630    08/03        $2,126.38    40709    08/14       $1,440.00       40777     08/10           $1,754.65
    40631    08/03        $1,449.68    40710    08/14          $62.33       40778     08/10           $1,653.06
    40632    08/03        $1,358.88    40711    08/11         $715.56       40779     08/10           $1,348.31
    40633    08/03        $1,914.55    40712    08/12       $1,646.73       40780     08/10             $654.71
    40634    08/07          $823.41    40713    08/14         $948.27       40781     08/10             $654.71
    40635    08/03        $1,214.13    40714    08/10       $1,416.19       40782     08/10             $654.71
    40636    08/04        $1,611.56    40715    08/11       $1,133.90       40783     08/07             $654.71
    40637    08/04        $1,896.30    40716    08/11         $649.09       40784     08/10           $1,348.31
    40638    08/04          $832.58    40717    08/11         $612.21       40785     08/10             $570.05
    40639    08/03        $1,288.27    40718    08/11         $982.74       40786     08/11           $1,735.74
    40640    08/04        $1,397.54    40719    08/11         $434.41       40787     08/07           $1,202.27
    40641    08/04        $1,961.93    40720    08/11       $1,574.15       40788     08/07           $1,632.84
    40642    08/03        $1,754.65    40721    08/10       $1,319.18       40789     08/10             $757.38
    40643    08/03        $1,186.70    40722    08/10         $554.74       40790     08/10             $757.38
    40644    08/11        $1,118.58    40723    08/19       $1,195.87       40791     08/11           $1,753.43
    40645    08/04        $1,873.98    40724    08/11       $1,498.39       40792     08/11           $1,497.23
    40646    08/10          $854.91    40725    08/10         $742.56       40793     08/13          $61,684.70
    40647    08/04        $1,686.77    40726    08/10       $2,411.63       40794     08/12           $5,652.40
    40648    08/10          $283.60    40727    08/10         $703.26       40795     08/11             $834.99
    40649    08/04        $1,367.42    40728    08/10       $1,498.39       40796     08/13           $2,597.87
    40650    08/11          $786.72    40729    08/10         $668.93       40797     08/24             $658.14
    40651    08/04        $1,183.33    40730    08/10         $632.05       40798     08/11             $617.81
    40652    08/04          $775.14    40731    08/10       $1,503.38       40799     08/14             $551.36
    40653    08/05          $818.53    40732    08/10       $1,358.88       40800     08/12             $500.32
    40654    08/06        $1,533.95    40733    08/11         $622.46       40802*    08/17             $235.96
                                                                                              Page 2 of 6
              Case 20-12878-abl         Doc 483     Entered 10/09/20 14:08:55           Page 13 of 38

                                                                      August 01, 2020 through August 31, 2020
                                                                      Account Number:                   3396


Checks Paid      (continued)
    Check    Date Paid         Amount    Check    Date Paid     Amount        Check     Date Paid             Amount
    40803    08/07        $3,560.76      40882    08/14       $1,754.65       40957     08/25            $1,754.65
    40819*   08/26        $1,066.65      40883    08/17       $1,653.06       40958     08/25            $1,245.73
    40820    08/25          $793.04      40884    08/17       $1,348.31       40959     08/25            $1,639.63
    40821    08/26        $1,350.00      40885    08/18       $1,585.68       40960     08/25            $1,009.17
    40822    08/18          $747.78      40886    08/18       $1,585.68       40961     08/24            $1,739.71
    40823    08/18        $1,014.71      40887    08/18       $1,585.68       40962     08/25              $786.95
    40824    08/17        $1,258.09      40888    08/18       $1,585.68       40963     08/25            $1,372.74




                                                                                                                       10035800302000000063
    40825    08/17        $1,432.90      40889    08/17       $1,348.31       40964     08/25            $1,143.65
    40826    08/18        $1,101.04      40890    08/17       $2,414.88       40965     08/25            $1,038.32
    40827    08/20        $1,262.70      40891    08/17       $1,366.35       40967*    08/25            $1,426.42
    40828    08/21          $773.81      40892    08/14         $868.88       40968     08/25            $1,358.88
    40829    08/18        $1,009.83      40893    08/17       $1,521.36       40970*    08/25            $1,430.04
    40830    08/19        $1,396.28      40894    08/14       $1,044.06       40971     08/25            $1,489.51
    40831    08/17        $1,319.18      40896*   08/21         $161.61       40972     08/25            $1,361.69
    40832    08/19        $1,055.26      40897    08/21         $161.61       40973     08/25            $1,083.38
    40833    08/19        $1,327.51      40898    08/21         $344.01       40974     08/25            $1,319.18
    40834    08/19          $893.91      40900*   08/20       $2,097.81       40975     08/25            $1,431.86
    40835    08/17        $1,430.04      40903*   08/18       $1,189.89       40976     08/25            $1,046.76
    40836    08/17        $1,319.18      40904    08/17       $1,877.45       40977     08/25              $828.68
    40837    08/17        $1,358.88      40905    08/17         $713.72       40978     08/25            $1,257.78
    40838    08/18        $1,377.61      40909*   08/18       $1,639.63       40979     08/25              $955.00
    40839    08/19          $698.98      40911*   08/18       $1,250.97       40980     08/25            $1,289.72
    40840    08/17          $711.97      40912    08/19         $450.00       40981     08/25              $800.54
    40841    08/18        $1,092.52      40913    08/19         $705.21       40983*    08/26              $430.00
    40842    08/19        $1,115.86      40914    08/19         $865.28       40984     08/26            $1,350.00
    40843    08/18        $1,341.04      40915    08/25         $350.00       40985     08/31               $27.44
    40844    08/18          $832.58      40916    08/25       $1,078.66       40986     08/27            $2,436.13
    40845    08/17        $1,684.98      40917    08/25       $1,319.18       40987     08/27              $122.13
    40846    08/19          $983.48      40918    08/28       $1,038.75       40988     08/26            $1,440.00
    40847    08/17        $1,639.63      40919    08/31         $743.73       40989     08/25            $2,296.08
    40848    08/25          $774.27      40920    08/24       $1,387.77       40990     08/28            $5,205.00
    40849    08/17        $1,754.65      40922*   08/24       $1,625.33       40991     08/26            $6,995.00
    40850    08/17        $1,025.08      40923    08/24       $1,625.33       40992     08/26              $972.09
    40851    08/17        $1,118.58      40924    08/24       $1,625.33       40993     08/24            $1,297.77
    40852    08/19        $1,092.10      40925    08/24       $2,841.32       40997*    08/26            $7,224.96
    40853    08/18        $1,198.24      40926    08/24       $1,044.06       40998     08/28            $4,309.92
    40854    08/18          $917.51      40927    08/24       $1,413.15       41005*    08/31            $1,311.34
    40855    08/25          $445.55      40928    08/25       $1,653.06       41011*    08/28            $1,611.44
    40856    08/18          $957.83      40929    08/25       $1,348.31       41013*    08/31            $1,639.63
    40857    08/18          $677.05      40930    08/25       $1,649.99       41016*    08/31              $941.97
    40858    08/19          $610.36      40931    08/25       $1,649.99       41018*    08/28            $1,133.59
    40859    08/17          $916.30      40932    08/25       $1,649.99       41023*    08/31              $935.50
    40860    08/20        $1,195.37      40933    08/24       $1,649.99       41026*    08/31            $2,329.52
    40861    08/18        $1,120.65      40934    08/25       $1,348.31       41032*    08/31              $983.56
    40862    08/18        $1,001.85      40935    08/25       $1,653.06       41034*    08/31              $707.34
    40863    08/17        $1,418.16      40936    08/24       $1,754.65       41038*    08/31            $1,186.70
    40864    08/17        $1,638.16      40937    08/24       $1,500.69       41039     08/31            $1,186.70
    40865    08/19          $522.76      40938    08/26       $1,399.10       41040     08/31            $1,186.70
    40866    08/17        $2,334.93      40939    08/24       $1,500.69       41043*    08/28            $1,363.31
    40867    08/14        $1,246.72      40940    08/24       $1,500.69       41044     08/31            $1,754.65
    40868    08/17        $1,311.20      40941    08/24       $1,500.69       41047*    08/31            $1,499.93
    40869    08/14          $940.74      40942    08/25       $1,347.49       41048     08/31            $1,499.93
    40870    08/14          $754.74      40943    08/24       $1,246.72       41049     08/31            $1,499.93
    40871    08/17          $978.01      40944    08/25       $1,584.24       41050     08/31            $1,499.93
    40872    08/17        $1,397.66      40945    08/25         $891.69       41052*    08/28            $1,300.90
    40873    08/17        $1,221.84      40946    08/25       $1,418.16       41054*    08/31              $833.14
    40874    08/14        $1,500.69      40949*   08/25         $727.94       41055     08/28            $1,130.51
    40875    08/14        $1,500.69      40950    08/25       $1,024.78       41056     08/31              $603.83
    40876    08/17        $1,500.69      40951    08/25         $929.94       41057     08/31              $603.83
    40877    08/18          $857.97      40952    08/25       $1,628.47       41058     08/31              $603.83
    40878    08/18        $1,000.87      40953    08/25       $1,246.72       41060*    08/31            $2,621.21
    40879    08/17        $1,399.10      40954    08/25         $966.13       41062*    08/28            $1,306.10
    40880    08/17        $1,441.81      40955    08/25       $1,122.12       41081*    08/28              $960.58
    40881    08/27          $678.77      40956    08/24       $1,108.20




                                                                                                Page 3 of 6
                     Case 20-12878-abl          Doc 483        Entered 10/09/20 14:08:55              Page 14 of 38

                                                                                    August 01, 2020 through August 31, 2020
                                                                                   Account Number:                    3396


Checks Paid             (continued)
        Check      Date Paid          Amount      Check     Date Paid       Amount          Check     Date Paid             Amount

Total        392 check(s)                                                                                         $633,169.08
* indicates gap in sequence

Daily Balance
                                                     Ledger                                                                  Ledger
Date                                                Balance        Date                                                     Balance
08/03                                          $142,766.03         08/18                                            -$25,353.62
08/04                                          $101,919.36         08/19                                             $86,733.52
08/05                                          $105,871.55         08/20                                             $82,177.64
08/06                                          $103,312.52         08/21                                             $78,990.86
08/07                                           $90,190.67         08/24                                             $51,970.63
08/10                                           $55,976.82         08/25                                             -$6,809.29
08/11                                            $8,901.82         08/26                                            -$29,037.09
08/12                                          $132,395.94         08/27                                              $2,060.96
08/13                                           $64,074.72         08/28                                             $17,700.86
08/14                                           $49,795.77         08/31                                              $9,526.61
08/17                                            $1,803.51



                 Your service charges, fees and earnings credit have been calculated through account analysis.




                                                                                                              Page 4 of 6
                   Case 20-12878-abl             Doc 483      Entered 10/09/20 14:08:55              Page 15 of 38

                                                                                   August 01, 2020 through August 31, 2020
                                                                                  Account Number:                        3396



       Metal Partners Rebar, LLC
       Debtor IN Possession
       Payables Account CDA




                                                                                                                                10035800303000000063
Stop Payment Renewal Notice

Account Number 000000311153396                                                                        Bank Number: 001




The following Stop Payments will automatically renew for a 1-year period. You can revoke a current stop payment via your
online channel (Chase.com or JPM ACCESS) or by calling the number on your statement or contacting your Customer
Service Representative.

Revoke            Sequence          Date             Renewal                   Low Range or                        High Range
Stop              Number            Entered          Date                     Check Number                          or Amount
                  0000022           11/08/2019       11/08/2020                        35109




Metal Partners Rebar, LLC                                                               JPMorgan Chase Bank, N.A.
Debtor IN Possession                                                                    P O Box 182051
Payables Account CDA                                                                    Columbus OH 43218-2051
10800 Biscayne Blvd
Ste 870
Miami FL 33161-7402




                                                                                                           Page 5 of 6
Case 20-12878-abl   Doc 483       Entered 10/09/20 14:08:55   Page 16 of 38




                    This Page Intentionally Left Blank




                                                                    Page 6 of 6
                   Case 20-12878-abl            Doc 483         Entered 10/09/20 14:08:55               Page 17 of 38

                                                                                      August 01, 2020 through August 31, 2020
        JPMorgan Chase Bank, N.A.
        P O Box 182051
                                                                                     Account Number:                      0355
        Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                  If you have any questions about your
                                                                                  statement, please contact your
     00010285 WBS 111 211 24520 NNNNNNNNNNN   1 000000000 62 0001
                                                                                  Customer Service Professional.
     HOLD - INTERNAL
     METAL PARTNERS REBAR LLC
     DEBTOR IN POSSESSION
     CASH COLLATERAL ACCOUNT
     10800 BISCAYNE BLVD




                                                                                                                                             00102850301000020023
     STE 870
     MIAMI FL 33161-7402




Commercial Checking
Summary
                                                                    Number                 Market Value/Amount                      Shares


Opening Ledger Balance                                                                         $233,403.68

Deposits and Credits                                                   58                    $6,001,955.45
Withdrawals and Debits                                                 39                    $5,957,354.39
Checks Paid                                                             0                              $0.00

Ending Ledger Balance                                                                          $278,004.74

Deposits and Credits
Ledger             Description                                                                                                   Amount
Date
08/03              Lockbox No: 734094 For 8 Items At 16:00 8 Trn: 0101801216Lb                                            $216,241.81
08/03              Deposit    1937850417                                                                                    26,499.47
08/03              Orig CO Name:American Express        Orig ID:1134992250 Desc Date:200731                                110,581.76
                   CO Entry Descr:Settlementsec:CCD Trace#:091000011648141 Eed:200803
                   Ind ID:4126314194              Ind Name:Metal Partne4126314194
                   Payment Date 20214 Trn: 2161648141Tc
08/03              Orig CO Name:American Express        Orig ID:1134992250 Desc Date:200802                                    109,780.89
                   CO Entry Descr:Settlementsec:CCD Trace#:091000011648139 Eed:200803
                   Ind ID:4126314194              Ind Name:Metal Partne4126314194
                   Payment Date 20216 Trn: 2161648139Tc
08/04              Deposit    1926757341                                                                                       242,415.42
08/04              Lockbox No: 734094 For 4 Items At 16:00 8 Trn: 0101387217Lb                                                  43,853.74
08/05              Fedwire Credit Via: Signature Bank/026013576 B/O: Ecd NY Inc. Astoria NY                                     70,157.26
                   11105 Ref: Chase Nyc/Ctr/Bnf=Metal Partners Rebar LLC Debtor IN Miami FL
                   33161-74 02 US/Ac-000000003528 Rfb=O/B Signa Ture Ba Imad:
                   0805B6B7261F000643 Trn: 2470009218Ff
                   YOUR REF: O/B SIGNATURE BA
08/05              Lockbox No: 734094 For 5 Items At 16:00 8 Trn: 0101349218Lb                                                  68,329.21




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                 Page 1 of 6
            Case 20-12878-abl          Doc 483       Entered 10/09/20 14:08:55             Page 18 of 38

                                                                         August 01, 2020 through August 31, 2020
                                                                        Account Number:                    0355


Deposits and Credits     (continued)
Ledger     Description                                                                                           Amount
Date
08/05      Orig CO Name:American Express         Orig ID:1134992250 Desc Date:200804                        19,679.57
           CO Entry Descr:Settlementsec:CCD Trace#:091000014748363 Eed:200805
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20218 Trn: 2174748363Tc
08/05      Orig CO Name:Macuch Steel Pro        Orig ID:1580629280 Desc Date:200803                         16,750.94
           CO Entry Descr:Autopay Sec:CCD Trace#:053200984748365 Eed:200805
           Ind ID:000005965              Ind Name:Metal Partners Rebar,    154763
           200131Rb2001-6/ 072585-1           0000016750.94000 0000000.00Autopay
           Trn: 2174748365Tc
08/05      Credit For $1,000.00, An Item For $1,556.99 Was Processed As $556.99, On                              1,000.00
           07/28/2020. Your Reference Number 202008040013653, Our Reference
           Number Esds200804-3368, Check Number 306762, Deposit Location Number
           734094.
08/06      Lockbox No: 734094 For 4 Items At 16:00 8 Trn: 0101241219Lb                                      34,247.66
08/06      07/28/2020 Credit Memorandum Able-ACH Collections Trace ID: Able Mw                              21,949.27
           Metal Part Trn: 0323050096AL
08/07      Orig CO Name:American Express         Orig ID:1134992250 Desc Date:200806                        13,575.68
           CO Entry Descr:Settlementsec:CCD Trace#:091000019817785 Eed:200807
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20220 Trn: 2199817785Tc
08/10      Lockbox No: 734094 For 11 Items At 16:00 8 Trn: 0101741223Lb                                   144,782.78
08/10      Orig CO Name:American Express         Orig ID:1134992250 Desc Date:200809                       20,755.87
           CO Entry Descr:Settlementsec:CCD Trace#:091000014867514 Eed:200810
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20223 Trn: 2234867514Tc
08/11      Deposit     1926757338                                                                         128,441.24
08/11      Orig CO Name:Hd Supply USD -         Orig ID:1953043400 Desc Date:Achpmt                       358,100.81
           CO Entry Descr:Cash Conc Sec:CCD Trace#:091000011285604
           Eed:200811 Ind ID:                    Ind Name:Metal Partners Interna
           119049 Trn: 2231285604Tc
08/12      Deposit     1947733529                                                                         264,481.78
08/12      Lockbox No: 734094 For 5 Items At 16:00 8 Trn: 0101505225Lb                                     97,833.08
08/12      Orig CO Name:American Express         Orig ID:1134992250 Desc Date:200811                       17,920.03
           CO Entry Descr:Settlementsec:CCD Trace#:091000016657790 Eed:200812
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20225 Trn: 2246657790Tc
08/14      Book Transfer Credit B/O: Capital Concrete NY Inc. Brooklyn NY 11211-8919                        83,675.21
           US Trn: 6900720227Es
           YOUR REF: BMG OF 20/08/14
08/14      Deposit     1947633962                                                                           62,613.37
08/14      Lockbox No: 734094 For 1 Items At 16:00 8 Trn: 0101096227Lb                                       1,555.71
08/14      Orig CO Name:American Express         Orig ID:1134992250 Desc Date:200813                        55,790.02
           CO Entry Descr:Settlementsec:CCD Trace#:091000015098695 Eed:200814
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20227 Trn: 2265098695Tc
08/14      Orig CO Name:Hd Supply USD -         Orig ID:1953043400 Desc Date:Achpmt                         28,298.34
           CO Entry Descr:Cash Conc Sec:CCD Trace#:091000015098693
           Eed:200814 Ind ID:                    Ind Name:Metal Partners Interna
           119129 Trn: 2265098693Tc
08/17      Deposit     1842701490                                                                         189,170.64
08/17      Deposit     1092369544                                                                          50,000.00
08/17      Lockbox No: 734094 For 1 Items At 16:00 8 Trn: 0101787230Lb                                      2,458.54
08/17      Orig CO Name:American Express         Orig ID:1134992250 Desc Date:200816                       23,957.21
           CO Entry Descr:Settlementsec:CCD Trace#:091000018285748 Eed:200817
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20230 Trn: 2308285748Tc

                                                                                                   Page 2 of 6
            Case 20-12878-abl          Doc 483      Entered 10/09/20 14:08:55             Page 19 of 38

                                                                        August 01, 2020 through August 31, 2020
                                                                       Account Number:                    0355


Deposits and Credits     (continued)
Ledger     Description                                                                                          Amount
Date
08/18      Lockbox No: 734094 For 7 Items At 16:00 8 Trn: 0101195231Lb                                   304,634.05
08/19      Lockbox No: 734094 For 14 Items At 16:00 8 Trn: 0101362232Lb                                  732,410.70
08/19      Orig CO Name:Hd Supply USD -         Orig ID:1953043400 Desc Date:Achpmt                       57,904.80
           CO Entry Descr:Cash Conc Sec:CCD Trace#:091000019459231




                                                                                                                           10102850302000000063
           Eed:200819 Ind ID:                    Ind Name:Metal Partners Interna
           119254 Trn: 2319459231Tc
08/20      Lockbox No: 734094 For 6 Items At 16:00 8 Trn: 0101298233Lb                                     22,848.44
08/20      Orig CO Name:Jimmy'Z Masonry         Orig ID: 363796352 Desc Date:082020                           750.00
           CO Entry Descr:Inv Pmt Sec:PPD Trace#:071926048897254 Eed:200820
           Ind ID:513                Ind Name:Metal Partners Rebar L Trn:
           2338897254Tc
08/21      Deposit    1842701491                                                                         160,474.36
08/21      Orig CO Name:Hd Supply USD -         Orig ID:1953043400 Desc Date:Achpmt                       69,894.48
           CO Entry Descr:Cash Conc Sec:CCD Trace#:091000016931805
           Eed:200821 Ind ID:                    Ind Name:Metal Partners Interna
           119309 Trn: 2336931805Tc
08/24      Lockbox No: 734094 For 7 Items At 16:00 8 Trn: 0101844237Lb                                   138,739.82
08/24      Deposit    1950235633                                                                          25,220.90
08/24      Orig CO Name:American Express        Orig ID:1134992250 Desc Date:200821                       64,871.60
           CO Entry Descr:Settlementsec:CCD Trace#:091000011102386 Eed:200824
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20235 Trn: 2371102386Tc
08/24      Orig CO Name:Paymentech             Orig ID:1020401225 Desc Date:200824                              1,066.60
           CO Entry Descr:Deposit Sec:CCD Trace#:021000021102388 Eed:200824
           Ind ID:6425089               Ind Name:Metal Partners Rebar, Trn:
           2371102388Tc
08/25      Lockbox No: 734094 For 8 Items At 16:00 8 Trn: 0101417238Lb                                   111,698.58
08/25      Deposit    1950235639                                                                          15,172.04
08/25      08/13/2020 Credit For $54,980.98, An Item Was Not Deposited To Your                            54,980.98
           Account On 08/13/2020. Your Reference Number 202008240012532, Our
           Reference Number Esds200824-2405.
08/26      Fedwire Credit Via: Signature Bank/026013576 B/O: Ecd NY Inc. Astoria NY                        71,720.95
           11105 Ref: Chase Nyc/Ctr/Bnf=Metal Partners Rebar LLC Debtor IN Miami FL
           33161-74 02 US/Ac-000000003528 Rfb=O/B Signa Ture Ba Imad:
           0826B6B7261F000992 Trn: 3167109239Ff
           YOUR REF: O/B SIGNATURE BA
08/26      Lockbox No: 734094 For 7 Items At 16:00 8 Trn: 0101337239Lb                                   274,133.10
08/26      Orig CO Name:Hd Supply USD -         Orig ID:1953043400 Desc Date:Achpmt                       23,613.79
           CO Entry Descr:Cash Conc Sec:CCD Trace#:091000019465452
           Eed:200826 Ind ID:                    Ind Name:Metal Partners Interna
           119412 Trn: 2389465452Tc
08/27      Lockbox No: 734094 For 5 Items At 16:00 8 Trn: 0101179240Lb                                   403,316.32
08/27      Orig CO Name:American Express        Orig ID:1134992250 Desc Date:200826                       28,804.14
           CO Entry Descr:Settlementsec:CCD Trace#:091000013775138 Eed:200827
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20240 Trn: 2393775138Tc
08/28      Deposit    1949560992                                                                         500,000.00
08/28      Deposit    1950235644                                                                         120,410.51
08/28      Deposit    1949560589                                                                           6,600.00
08/28      Orig CO Name:American Express        Orig ID:1134992250 Desc Date:200827                        7,612.24
           CO Entry Descr:Settlementsec:CCD Trace#:091000019816225 Eed:200828
           Ind ID:4126314194              Ind Name:Metal Partne4126314194
           Payment Date 20241 Trn: 2409816225Tc




                                                                                                  Page 3 of 6
            Case 20-12878-abl          Doc 483      Entered 10/09/20 14:08:55            Page 20 of 38

                                                                       August 01, 2020 through August 31, 2020
                                                                       Account Number:                   0355


Deposits and Credits     (continued)
Ledger     Description                                                                                         Amount
Date
08/28      Orig CO Name:Jimmy'Z Masonry        Orig ID: 363796352 Desc Date:082820                             2,175.00
           CO Entry Descr:Inv Pmt Sec:PPD Trace#:071926047833474 Eed:200828
           Ind ID:513              Ind Name:Metal Partners Rebar L Trn:
           2417833474Tc
08/31      Lockbox No: 734094 For 6 Items At 16:00 8 Trn: 0101952244Lb                                  146,725.96
08/31      Orig CO Name:Hd Supply USD -       Orig ID:1953043400 Desc Date:Achpmt                        63,162.50
           CO Entry Descr:Cash Conc Sec:CCD Trace#:091000015695218
           Eed:200831 Ind ID:                  Ind Name:Metal Partners Interna
           119418 Trn: 2415695218Tc
08/31      Orig CO Name:American Express       Orig ID:1134992250 Desc Date:200830                        61,311.06
           CO Entry Descr:Settlementsec:CCD Trace#:091000016911601 Eed:200831
           Ind ID:4126314194            Ind Name:Metal Partne4126314194
           Payment Date 20244 Trn: 2446911601Tc
08/31      Orig CO Name:American Express       Orig ID:1134992250 Desc Date:200828                             6,805.22
           CO Entry Descr:Settlementsec:CCD Trace#:091000016911603 Eed:200831
           Ind ID:4126314194            Ind Name:Metal Partne4126314194
           Payment Date 20242 Trn: 2446911603Tc
Total                                                                                               $6,001,955.45

Withdrawals and Debits
Ledger     Description                                                                                         Amount
Date
08/03      07/31/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                     $222,806.76
           Metal Part Trn: 0322970864AL
08/03      07/31/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             32,546.19
           Metal Part Trn: 0322970865AL
08/04      08/03/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      242,741.28
           Metal Part Trn: 0322990669AL
08/04      08/03/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                           220,362.65
           Metal Part Trn: 0322990670AL
08/05      08/04/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      286,269.16
           Metal Part Trn: 0322780699AL
08/06      08/05/2020 Debit Memorandum Able-Wire Collections Trace ID: Able Mw                            70,157.26
           Metal Part Trn: 0323040620AL
08/06      08/05/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                        68,329.21
           Metal Part Trn: 0323040618AL
08/06      08/05/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             37,430.51
           Metal Part Trn: 0323040619AL
08/07      08/06/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                        34,247.66
           Metal Part Trn: 0323070625AL
08/10      08/07/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             13,575.68
           Metal Part Trn: 0323620652AL
08/11      08/10/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      144,782.78
           Metal Part Trn: 0323460685AL
08/11      08/10/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             20,755.87
           Metal Part Trn: 0323460686AL
08/12      08/11/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                           358,100.81
           Metal Part Trn: 0323650631AL
08/12      08/11/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      128,441.24
           Metal Part Trn: 0323650630AL
08/13      08/12/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      362,314.86
           Metal Part Trn: 0323850597AL
08/13      08/12/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             17,920.03
           Metal Part Trn: 0323850598AL


                                                                                                 Page 4 of 6
            Case 20-12878-abl            Doc 483    Entered 10/09/20 14:08:55            Page 21 of 38

                                                                       August 01, 2020 through August 31, 2020
                                                                      Account Number:                    0355


Withdrawals and Debits     (continued)
Ledger     Description                                                                                         Amount
Date
08/17      08/14/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             84,088.36
           Metal Part Trn: 0324030649AL
08/17      08/14/2020 Debit Memorandum Able-Wire Collections Trace ID: Able Mw                            83,675.21
           Metal Part Trn: 0324030650AL
08/17      08/14/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                        64,169.08




                                                                                                                          10102850303000000063
           Metal Part Trn: 0324030648AL
08/18      08/17/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      241,629.18
           Metal Part Trn: 0324070716AL
08/18      08/17/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             23,957.21
           Metal Part Trn: 0324070717AL
08/19      08/18/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      304,634.05
           Metal Part Trn: 0324250595AL
08/20      08/19/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      732,410.70
           Metal Part Trn: 0324130631AL
08/20      08/19/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             57,904.80
           Metal Part Trn: 0324130632AL
08/21      08/20/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                        22,848.44
           Metal Part Trn: 0324150618AL
08/21      08/20/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                                   750.00
           Metal Part Trn: 0324150619AL
08/24      08/21/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      160,474.36
           Metal Part Trn: 0324620666AL
08/24      08/21/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             69,894.48
           Metal Part Trn: 0324620667AL
08/25      08/24/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      163,960.72
           Metal Part Trn: 0324460659AL
08/25      08/24/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             65,938.20
           Metal Part Trn: 0324460660AL
08/26      08/25/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      126,870.62
           Metal Part Trn: 0324490595AL
08/26      08/25/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             54,980.98
           Metal Part Trn: 0324490596AL
08/27      08/26/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      274,133.10
           Metal Part Trn: 0324520612AL
08/27      08/26/2020 Debit Memorandum Able-Wire Collections Trace ID: Able Mw                            71,720.95
           Metal Part Trn: 0324520614AL
08/27      08/26/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             23,613.79
           Metal Part Trn: 0324520613AL
08/28      08/27/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      403,316.32
           Metal Part Trn: 0324550683AL
08/28      08/27/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                             28,804.14
           Metal Part Trn: 0324550684AL
08/31      08/28/2020 Debit Memorandum Able-Lockbox/Maildeposits Trace ID: Able Mw                      627,010.51
           Metal Part Trn: 0324590584AL
08/31      08/28/2020 Debit Memorandum Able-ACH Collections Trace ID: Able Mw                                  9,787.24
           Metal Part Trn: 0324590585AL
Total                                                                                               $5,957,354.39




                                                                                                 Page 5 of 6
             Case 20-12878-abl           Doc 483        Entered 10/09/20 14:08:55              Page 22 of 38

                                                                             August 01, 2020 through August 31, 2020
                                                                            Account Number:                    0355


Daily Balance
                                              Ledger                                                                  Ledger
Date                                         Balance        Date                                                     Balance
08/03                                   $441,154.66         08/18                                            $304,634.05
08/04                                   $264,319.89         08/19                                            $790,315.50
08/05                                   $153,967.71         08/20                                             $23,598.44
08/06                                    $34,247.66         08/21                                            $230,368.84
08/07                                    $13,575.68         08/24                                            $229,898.92
08/10                                   $165,538.65         08/25                                            $181,851.60
08/11                                   $486,542.05         08/26                                            $369,467.84
08/12                                   $380,234.89         08/27                                            $432,120.46
08/13                                         $0.00         08/28                                            $636,797.75
08/14                                   $231,932.65         08/31                                            $278,004.74
08/17                                   $265,586.39



          Your service charges, fees and earnings credit have been calculated through account analysis.




                                                                                                       Page 6 of 6
                 Case 20-12878-abl              Doc 483        Entered 10/09/20 14:08:55                Page 23 of 38

                                                                                      August 01, 2020 through August 31, 2020
     JPMorgan Chase Bank, N.A.
     P O Box 182051
                                                                                     Account Number:                     2281
     Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                  If you have any questions about your
                                                                                  statement, please contact your
     00012635 WBS 111 211 24520 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                  Customer Service Professional.
     METAL PARTNERS REBAR, LLC
     DEBTOR IN POSSESSION
     OPERATING ACCOUNT
     10800 BISCAYNE BLVD
     STE 870




                                                                                                                                            00126350801000000021
     MIAMI FL 33161-7402




                        IMPORTANT DISCLOSURES REGARDING SWEEP ACCOUNTS

    As an industry leader, JPMorgan Chase Bank, N.A. (the “Bank”) recognizes the importance of healthy and transparent
    financial markets. In accordance with requirements of the Federal Deposit Insurance Corporation (“FDIC”), we are
    required to remind customers of the following. Please refer to your legal agreement or sweep statement to identify your
    sweep service with the Bank. If you have further questions, please contact your banking representative.


    End-of-Day Investment Sweeps ( JPMorgan Chase Bank, N.A. London Branch, International Banking Facility
    (IBF), and/or Fed Funds Purchased), US Dollar Pooling & Cross Border Sweeps In the event of a failure of the
    Bank, funds swept offshore or to the London Branch Deposit Investment Vehicle, IBF Investment Vehicle or the Fed
    Funds Investment Vehicle, as reflected on the Bank’s end-of-day ledger balance, would not be considered deposits by
    the FDIC, and the beneficial owner of such funds would be treated as an unsecured general creditor of the receivership
    estate of the Bank.


    Intra-day & End-of-Day Investment Sweep – JPMorgan Money Market Funds
    In the event of a failure of the Bank, funds swept to a money market fund, as reflected on the Bank’s end-of-day ledger
    balance, would not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept
    funds in one of two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds
    would be returned back into the beneficial owner’s deposit account on the business day following the failure of the Bank;
    or (b) if the failed Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to
    reacquire the beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal
    procedures.


    Intra-day Investment Sweep – Third Party Money Market Funds (Invesco, Blackrock, Dreyfus, Federated,
    Fidelity, Goldman Sachs, & Morgan Stanley)
    In the event of a failure of the Bank, funds swept to a money market fund (whether the sweep actually occurs will
    depend on the transaction cut-off time used by the FDIC), as reflected on the Bank’s end-of-day ledger balance, would
    not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept funds in one of
    two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds would be returned
    back into the beneficial owner’s deposit account on the business day following the failure of the Bank; or (b) if the failed
    Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to reacquire the
    beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal procedures. If the




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                Page 1 of 16
                    Case 20-12878-abl             Doc 483         Entered 10/09/20 14:08:55                  Page 24 of 38

                                                                                          August 01, 2020 through August 31, 2020
                                                                                         Account Number:                      2281


   funds are not swept, such funds would remain in the deposit account, be treated as deposits, and be insured under the
   applicable insurance rules and limits of the FDIC.

   End-of-Day Loan Sweep & Fed Funds Borrowed Sweep
   In the event of a failure of the Bank, funds swept as part of the Loan Payment Option, or the pay down component of
   the Loan Borrowing and Payment Option or the payment component of Fed Funds Borrowed, as reflected on the
   Bank’s end-of-day ledger balance, would not be considered deposits by the FDIC, but such swept funds would reduce
   the loan balance or Fed Funds Borrowed balance owed by the customer to the receivership estate of the Bank.


   Physical Cash Concentration (In-Country Sweeps, Cross Currency Sweeps & Just In Time Funding (JIT))
   In the event of a failure of the Bank, funds transferred as part of a cash concentration product will be considered
   deposits of the account in which the funds are held, as reflected on the Bank’s end-of-day ledger balance, by the FDIC
   after completion of all transactions related to the cash concentration product and will be insured by the FDIC under its
   applicable insurance rules up to applicable limits.


   Multibank Sweep
   In the event of a failure of the Bank, (a) funds transferred from the Master Account at JPMorgan as part of the
   Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
   FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
   If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Participant Account Bank,
   subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
   funds would remain on deposit in the Master Account, be treated as deposits at the Bank, and be insured under the
   applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Participant Account Bank as part of
   the Multibank Sweep Service will be treated as deposits in the Master Account, as reflected on the Bank’s end-of-day
   ledger balance, and would be insured under the applicable rules and limits of the FDIC.


   Multibank Sweep Contra
   In the event of a failure of the Bank, (a) funds transferred from the Participant Account at the Bank as part of the
   Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
   FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
   If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Master Account Bank,
   subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
   funds would remain on deposit in the Participant Account, be treated as deposits at the Bank, and be insured under the
   applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Master Account Bank as part of the
   Service will be treated as deposits in the Participant Account, as reflected on the Bank end-of-day ledger balance, and
   would be insured under the applicable rules and limits of the FDIC.


    2020 JPMorgan Chase & Co. All Rights Reserved. JPMorgan Chase Bank, N.A. Member FDIC. All services are subject to applicable laws

   and regulations and service terms.




Commercial Checking
Summary
                                                                 Number                      Market Value/Amount                       Shares


Opening Ledger Balance                                                                            $161,330.13

Deposits and Credits                                                 26                        $6,503,385.05
Withdrawals and Debits                                             184                         $6,002,831.11
Checks Paid                                                           0                                  $0.00

Ending Ledger Balance                                                                             $661,884.07

Deposits and Credits
Ledger            Description                                                                                                        Amount
Date
08/03             Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                                   $296,809.99
                  0322740179AL

                                                                                                                      Page 2 of 16
            Case 20-12878-abl          Doc 483      Entered 10/09/20 14:08:55            Page 25 of 38

                                                                       August 01, 2020 through August 31, 2020
                                                                       Account Number:                   2281


Deposits and Credits     (continued)
Ledger     Description                                                                                          Amount
Date
08/04      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       202,825.38
           0322770170AL
08/04      Orig CO Name:Blattner Energy       Orig ID:1263774732 Desc Date:    CO                       186,637.00
           Entry Descr:Draw7 Sec:CTX Trace#:091000016855403 Eed:200804 Ind
           ID:44566240              Ind Name:0001Brg Holding, LLC




                                                                                                                         10126350802000000061
           4121832521 Trn: 2176855403Tc
08/05      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       844,710.78
           0322790176AL
08/06      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       379,360.81
           0323060165AL
08/07      Reversal                                                                                      17,384.67
08/07      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       191,577.06
           0323090073AL
08/10      Orig CO Name:Cobracomplete          Orig ID:9300975075 Desc Date:    CO                          2,782.40
           Entry Descr:Payables Sec:CCD Trace#:091310521425480 Eed:200810
           Ind ID:127815               Ind Name:Metal Partners Interna
           Dynamics EFT Deposit Trn: 2201425480Tc
08/11      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       413,784.24
           0323480081AL
08/12      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       140,830.57
           0323840095AL
08/12      Orig CO Name:Cobracomplete          Orig ID:9300975075 Desc Date:    CO                          3,353.59
           Entry Descr:Payables Sec:CCD Trace#:091310526640767 Eed:200812
           Ind ID:127815               Ind Name:Metal Partners Interna
           Dynamics EFT Deposit Trn: 2246640767Tc
08/13      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       648,462.52
           0323680093AL
08/14      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                         61,217.80
           0323890118AL
08/17      Book Transfer Credit B/O: JPMC Cb Funds Transfer Same Day Tampa FL                               1,855.00
           33610-9128 US Org: Aba/026009593 Bank of America, N.A. Ref:/Bnf/Our Ref
           Jpm200817-005732 Chaseref7149609230Ff Rtn Dtd 08/17/202 0 Trn
           4747500230Jo As Uta Bene Nam E And Acct Do Not Match Less Fees Trn:
           2984800230Hh
           YOUR REF: NONREF
08/17      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Dip Trn:                       358,467.22
           0324220098AL
08/18      Orig CO Name:Blattner Energy       Orig ID:1263774732 Desc Date:    CO                       171,086.98
           Entry Descr:Draw19 Sec:CTX Trace#:091000017439156 Eed:200818
           Ind ID:44566320              Ind Name:0002Brg Holding, LLC
           4121832521 Trn: 2317439156Tc
08/18      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                        68,625.97
           0324230092AL
08/18      Orig CO Name:Zenefits           Orig ID:P942875288 Desc Date:     CO                                 865.28
           Entry Descr:Payroll Sec:CCD Trace#:061121028203661 Eed:200818 Ind
           ID:Znfts12117559           Ind Name:Metal Partners Rebar, Trn:
           2308203661Tc
08/19      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                      108,307.29
           0324260145AL
08/20      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                      335,140.46
           0324140083AL
08/21      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                      203,142.72
           0324310114AL
08/24      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                          4,899.62
           0324440184AL


                                                                                                 Page 3 of 16
            Case 20-12878-abl           Doc 483       Entered 10/09/20 14:08:55              Page 26 of 38

                                                                           August 01, 2020 through August 31, 2020
                                                                          Account Number:                    2281


Deposits and Credits     (continued)
Ledger     Description                                                                                              Amount
Date
08/25      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                          287,167.25
           0324640085AL
08/27      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                          632,176.40
           0324530087AL
08/28      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                          364,593.90
           0324700126AL
08/31      Credit Memorandum Able-Daily Advances Trace ID: Able Mw Metal Part Trn:                          577,320.15
           0324710111AL
Total                                                                                                   $6,503,385.05

Withdrawals and Debits
Ledger     Description                                                                                              Amount
Date
08/03      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Anco Steel                                  $15,220.70
           Company Inc US Ref: Materials/Time/16:35 Imad: 0803B1Qgc03C012175
           Trn: 5696800216Jo
           YOUR REF: NONREF
08/03      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Anco Steel                                          488.00
           Company Inc US Ref: Rent/Time/16:35 Imad: 0803B1Qgc03C012167 Trn:
           5694900216Jo
           YOUR REF: NONREF
08/03      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Dynamic Bar                                 114,545.06
           Products (Dba Sdi) US Ref:/Time/17:06 Imad: 0803B1Qgc01C012815 Trn:
           5696500216Jo
           YOUR REF: NONREF
08/03      Book Transfer Debit A/C: Intermetal Rebar LLC Miami FL 33161-7402 US Trn:                          91,075.58
           5696600216Jo
           YOUR REF: NONREF
08/03      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Intermetal - International                        25,000.00
           US Ref: Management Fee/Time/17:06 Imad: 0803B1Qgc07C015925 Trn:
           5694800216Jo
           YOUR REF: NONREF
08/03      Orig CO Name:Keybank Re CAP           Orig ID:9041001039 Desc                                      63,568.32
           Date:080220 CO Entry Descr:Payment Sec:PPD
           Trace#:041001034567062 Eed:200803 Ind ID:         010200299          Ind
           Name:Metal Partners Rebar, Trn: 2164567062Tc
08/03      Orig CO Name:Quarterly Fee         Orig ID:1501000502 Desc Date:200731                             60,103.03
           CO Entry Descr:Payment Sec:CCD Trace#:041036042649146 Eed:200803
           Ind ID:0000                Ind Name:Metal Partners Rebar L
           ACH Transaction Trn: 2132649146Tc
08/03      Orig CO Name:Paymentech             Orig ID:1020401225 Desc Date:200803                              1,428.27
           CO Entry Descr:Fee      Sec:CCD Trace#:021000022773281 Eed:200803
           Ind ID:6425089               Ind Name:Metal Partners Rebar, Trn:
           2162773281Tc
08/04      Fedwire Debit Via: Pncbank NJ/031207607 A/C: New Jersey Galvanizing &                                6,480.94
           Tinning US Ref: PO 636 Imad: 0804B1Qgc08C008901 Trn: 4783600217Jo
           YOUR REF: NONREF
08/04      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Aba/321270742 Las                                   5,179.90
           Vegas NV US Ben: Merril Delimont US Ref: Expense
           Reimbursement/Time/16:19 Imad: 0804B1Qgc05C010000 Trn:
           4783800217Jo
           YOUR REF: NONREF
08/04      Fedwire Debit Via: Onpoint Com CU Ptl/323075880 A/C: Mulino Trading, LLC                           14,800.00
           US Ref: Inv 160984, 160969, 161077, 161332 Inv 161344, 161403, 161473,
           161475 Imad: 0804B1Qgc08C008917 Trn: 4783300217Jo
           YOUR REF: NONREF

                                                                                                     Page 4 of 16
            Case 20-12878-abl             Doc 483    Entered 10/09/20 14:08:55             Page 27 of 38

                                                                         August 01, 2020 through August 31, 2020
                                                                        Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                            Amount
Date
08/04      Chips Debit Via: Bank of America, N.A./0959 A/C: Bank of America N.A. Las                          8,946.83
           Vegas NV US Ben: David Day Las Vegas, NV 89131 US Ref: Expense
           Re-Imbursement Ssn: 0403331 Trn: 4783500217Jo
           YOUR REF: NONREF
08/04      Book Transfer Debit A/C: Intermetal Rebar LLC Miami FL 33161-7402 US                               7,756.45




                                                                                                                           10126350803000000061
           Ref: PO 28385 Trn: 4783700217Jo
           YOUR REF: NONREF
08/04      Fedwire Debit Via: Provident Bank/221272303 A/C: Engineered Devices                                5,704.30
           Corporation US Ref: PO 632 & 640 Imad: 0804B1Qgc08C008920 Trn:
           4782700217Jo
           YOUR REF: NONREF
08/04      Fedwire Debit Via: Hsbc USA/021001088 A/C: Salit Specialty Rebar, Inc.                                 704.76
           Buffalo, NY 14217 US Ref: PO 614 Imad: 0804B1Qgc05C010223 Trn:
           4908600217Jo
           YOUR REF: NONREF
08/04      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Wmc Holdings                                  9,600.00
           Tomball, TX 77375 US Ref: PO 631/Time/16:37 Imad: 0804B1Qgc04C009679
           Trn: 4914700217Jo
           YOUR REF: NONREF
08/04      Orig CO Name:Payyourpeopleprl        Orig ID:P942875288 Desc Date:     CO                        34,222.01
           Entry Descr:Zenefits Sec:CCD Trace#:121140397581712 Eed:200804 Ind
           ID:Znfts11754742            Ind Name:Metal Partners Rebar, Trn:
           2177581712Tc
08/04      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                              28,704.06
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140397581709 Eed:200804
           Ind ID:Znfts11754661            Ind Name:Metal Partners Rebar, Trn:
           2177581709Tc
08/04      Orig CO Name:Payyourpeopleprl        Orig ID:P942875288 Desc Date:     CO                          3,206.95
           Entry Descr:Zenefits Sec:CCD Trace#:121140397581713 Eed:200804 Ind
           ID:Znfts11756254            Ind Name:Metal Partners Rebar, Trn:
           2177581713Tc
08/04      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                                1,907.84
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140397581707 Eed:200804
           Ind ID:Znfts11754163            Ind Name:Metal Partners Rebar, Trn:
           2177581707Tc
08/04      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                                1,306.08
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140397581710 Eed:200804
           Ind ID:Znfts11756938            Ind Name:Metal Partners Rebar, Trn:
           2177581710Tc
08/04      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                                1,061.83
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140397581708 Eed:200804
           Ind ID:Znfts11754223            Ind Name:Metal Partners Rebar, Trn:
           2177581708Tc
08/04      Orig CO Name:Pilot Travel Cen       Orig ID:8341953155 Desc Date:200803                                328.66
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000017581715 Eed:200804
           Ind ID:173021                Ind Name:Metal Partners Trn: 2177581715Tc
08/05      JPMorgan Access Transfer To Account000000311153396                                               86,968.13
           YOUR REF: 1002954218SB
08/05      Book Transfer Debit A/C: Keysteel, Corp. New Caney TX 77357-3503 US Ref:                         21,984.00
           PO 3542 Trn: 4399100218Jo
           YOUR REF: NONREF
08/05      Fedwire Debit Via: F121000358/121000358 A/C: Robert Half International US                        15,661.02
           Ref:/Time/16:05 Imad: 0805B1Qgc07C011939 Trn: 4399400218Jo
           YOUR REF: NONREF
08/05      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Vinton Steel LLC US Ref:                      139,623.28
           PO 3125-3126-3134-3418-3544-3545 PO3546-3547-3548/Time/16:05 Imad:
           0805B1Qgc03C007889 Trn: 4399000218Jo
           YOUR REF: NONREF
                                                                                                   Page 5 of 16
            Case 20-12878-abl             Doc 483     Entered 10/09/20 14:08:55              Page 28 of 38

                                                                           August 01, 2020 through August 31, 2020
                                                                          Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                              Amount
Date
08/05      Fedwire Debit Via: Citizens Bank, NA/011500120 A/C: Diesel Direct, Inc. US                           3,934.84
           Ref: 93670451-52, 93664945-46, 93661899 93661900, 93659339,
           93659340-36, 93 653518-19, 93646274, 93616268-69,93 616263-64 Imad:
           0805B1Qgc02C009691 Trn: 4399600218Jo
           YOUR REF: NONREF
08/05      Fedwire Debit Via: Pncbank NJ/031207607 A/C: New Jersey Galvanizing &                                1,275.51
           Tinning US Ref: Short Pay From 08/04/2020 Imad: 0805B1Qgc07C011941
           Trn: 4399200218Jo
           YOUR REF: NONREF
08/05      Chips Debit Via: Bank of America, N.A./0959 A/C: Bank of America N.A. Las                            9,489.25
           Vegas NV US Ben: David Day Las Vegas, NV 89131 US Ref: Expense
           Reimbursement Ssn: 0406633 Trn: 4400200218Jo
           YOUR REF: NONREF
08/05      Fedwire Debit Via: Frost Bank/114000093 A/C: Advance Business CAP Dba                                6,600.00
           Triumph Buus Ref: Inv 17145, 17160, 17198, 17239/Time/16:05 Imad:
           0805B1Qgc04C008562 Trn: 4399900218Jo
           YOUR REF: NONREF
08/05      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Intermetal - International                      442,301.13
           US Ref: PO 3485-3491-3507-3508-3510-3513
           PO3519-3520-3522-3537-3538/Time/17:06 Imad: 0805B1Qgc04C009208 Trn:
           4398800218Jo
           YOUR REF: NONREF
08/05      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Roanoke Electric                            110,919.17
           Steel CO US Ref: PO 28463-28464/Time/17:06 Imad: 0805B1Qgc08C009695
           Trn: 4398900218Jo
           YOUR REF: NONREF
08/05      Orig CO Name:Mg Trust             Orig ID:9753182674 Desc Date:      CO                              5,954.45
           Entry Descr:0000000388Sec:PPD Trace#:021000025799485 Eed:200805
           Ind ID:07C696K800388             Ind Name:Metal Partners Rebar, Trn:
           2175799485Tc
08/06      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Intermetal - International                              360.00
           US Ref: PO 3537/Time/16:54 Imad: 0806B1Qgc05C013021 Trn:
           5595900219Jo
           YOUR REF: NONREF
08/06      Book Transfer Debit A/C: Gerdau Ameristeel US Inc Tampa FL 33607- US                             115,157.50
           Ref: PO 28393 & 28394 Trn: 5595800219Jo
           YOUR REF: NONREF
08/06      Fedwire Debit Via: Provident Bank/221272303 A/C: Engineered Devices                                15,738.00
           Corporation US Ref: PO 28477 Imad: 0806B1Qgc05C013013 Trn:
           5595600219Jo
           YOUR REF: NONREF
08/06      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Wmc Holdings                                  14,858.00
           Tomball, TX 77375 US Ref: PO 683 & 684/Time/16:54 Imad:
           0806B1Qgc05C013041 Trn: 5596300219Jo
           YOUR REF: NONREF
08/06      Fedwire Debit Via: Pncbank NJ/031207607 A/C: New Jersey Galvanizing &                                5,396.99
           Tinning US Ref: PO 685 Imad: 0806B1Qgc05C013019 Trn: 5595700219Jo
           YOUR REF: NONREF
08/06      Fedwire Debit Via: Citizens Bank, NA/011500120 A/C: Aba/211070175                                    5,040.65
           Fairhaven MA US Ben: Diesel Direct West Inc US Imad:
           0806B1Qgc05C013027 Trn: 5596000219Jo
           YOUR REF: NONREF
08/06      Book Transfer Debit A/C: Intermetal Rebar LLC Miami FL 33161-7402 US                             202,505.00
           Ref: PO 28465 (Line Itrm 2) Minus Overpd Trn: 5596100219Jo
           YOUR REF: NONREF




                                                                                                     Page 6 of 16
            Case 20-12878-abl             Doc 483     Entered 10/09/20 14:08:55              Page 29 of 38

                                                                           August 01, 2020 through August 31, 2020
                                                                          Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                              Amount
Date
08/06      Orig CO Name:Mg Trust              Orig ID:9753182674 Desc Date:      CO                           17,384.67
           Entry Descr:0000000388Sec:PPD Trace#:021000024671513 Eed:200806
           Ind ID:07C696K800388               Ind Name:Metal Partners Rebar, Trn:
           2184671513Tc
08/07      Orig CO Name:American Express           Orig ID:2005032111 Desc Date:200807                      120,947.86




                                                                                                                             10126350804000000061
           CO Entry Descr:ACH Pmt Sec:CCD Trace#:021000025994501
           Eed:200807 Ind ID:W4328                      Ind Name:Metal Partners Rebar
           Er Am Trn: 2205994501Tc
08/07      Orig CO Name:Pilot Travel Cen        Orig ID:8341953155 Desc Date:200806                                 463.92
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000019095428 Eed:200807
           Ind ID:173021                 Ind Name:Metal Partners Trn: 2209095428Tc
08/11      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Intermetal - International                      317,155.15
           US Ref:/Time/15:57 Imad: 0811B1Qgc08C009224 Trn: 4175300224Jo
           YOUR REF: NONREF
08/11      Fedwire Debit Via: Provident Bank/221272303 A/C: Engineered Devices                                49,943.00
           Corporation US Imad: 0811B1Qgc03C007698 Trn: 4173400224Jo
           YOUR REF: NONREF
08/11      Book Transfer Debit A/C: Keysteel, Corp. New Caney TX 77357-3503 US Trn:                           18,046.00
           4174900224Jo
           YOUR REF: NONREF
08/11      Book Transfer Debit A/C: Evraz Inc. NA Chicago IL 60606-4637 US Trn:                               16,320.00
           4174800224Jo
           YOUR REF: NONREF
08/11      Chips Debit Via: Bank of America, N.A./0959 A/C: Bank of America Miami FL                          12,612.59
           US Ben: Sni Companies US Ssn: 0399578 Trn: 4173500224Jo
           YOUR REF: NONREF
08/11      Fedwire Debit Via: Provident Bank/221272303 A/C: Engineered Devices                                  4,076.00
           Corporation US Imad: 0811B1Qgc03C007697 Trn: 4175000224Jo
           YOUR REF: NONREF
08/11      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Roanoke Electric                                    146.85
           Steel CO US Ref:/Time/15:58 Imad: 0811B1Qgc08C009235 Trn:
           4184200224Jo
           YOUR REF: NONREF
08/11      Book Transfer Debit A/C: High Ridge Partners Inc Chicago IL 60603-5224 US                          26,889.11
           Trn: 4183900224Jo
           YOUR REF: NONREF
08/11      Fedwire Debit Via: Fifth Third Bk NA/042000314 A/C: Saul Ewing Arnstein &                          26,278.69
           Lehr Llp US Ref:/Time/17:05 Imad: 0811B1Qgc06C009901 Trn:
           4175900224Jo
           YOUR REF: NONREF
08/11      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Sdi (Structural & Rail                          4,147.03
           Division) US Ref:/Time/17:05 Imad: 0811B1Qgc06C009897 Trn:
           4176000224Jo
           YOUR REF: NONREF
08/11      Book Transfer Debit A/C: Shelli A Chernesky OR Rodger W Looktampa FL                                 3,560.76
           33602-6796 US Ref:/Acc/151677322 Rodger Look US Trn: 4175800224Jo
           YOUR REF: NONREF
08/11      Orig CO Name:Mg Trust              Orig ID:9753182674 Desc Date:      CO                           17,384.67
           Entry Descr:0000000388Sec:PPD Trace#:021000021790888 Eed:200811
           Ind ID:07C696K800388               Ind Name:Metal Partners Rebar, Trn:
           2231790888Tc
08/11      Orig CO Name:Pilot Travel Cen        Orig ID:8341953155 Desc Date:200810                                 868.25
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000011230940 Eed:200811
           Ind ID:173021                 Ind Name:Metal Partners Trn: 2241230940Tc
08/11      Orig CO Name:Payyourpeopletax          Orig ID:R942875288 Desc Date:                                     455.16
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140391230938 Eed:200811
           Ind ID:Znfts11909692             Ind Name:Metal Partners Rebar, Trn:
           2241230938Tc
                                                                                                     Page 7 of 16
            Case 20-12878-abl             Doc 483     Entered 10/09/20 14:08:55              Page 30 of 38

                                                                           August 01, 2020 through August 31, 2020
                                                                          Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                              Amount
Date
08/12      JPMorgan Access Transfer To Account000000311153396                                               131,293.57
           YOUR REF: 1003404225SB
08/12      Fedwire Debit Via: Pncbank Pitt/043000096 A/C: Kirk Trucking Services US                           13,250.00
           Imad: 0812B1Qgc07C008053 Trn: 5042300225Jo
           YOUR REF: NONREF
08/12      Fedwire Debit Via: Regions/062000019 A/C: Ari Logistics, LLC. US Imad:                             16,190.00
           0812B1Qgc08C010163 Trn: 5042000225Jo
           YOUR REF: NONREF
08/13      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Wmc Holdings                                  11,470.00
           Tomball, TX 77375 US Ref: PO 631/Time/12:06 Imad: 0813B1Qgc04C006465
           Trn: 3530100226Jo
           YOUR REF: NONREF
08/13      Fedwire Debit Via: Wsfs Wilm DE/031100102 A/C: Ssg Advisors LLC US                                 50,000.00
           Imad: 0813B1Qgc08C011685 Trn: 3530200226Jo
           YOUR REF: NONREF
08/13      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Sdi (Structural & Rail                        21,507.52
           Division) US Ref:/Time/17:06 Imad: 0813B1Qgc05C012330 Trn:
           3530000226Jo
           YOUR REF: NONREF
08/13      Orig CO Name:Zenefits            Orig ID:P942875288 Desc Date:     CO                            109,731.93
           Entry Descr:Payroll Sec:CCD Trace#:061121021210765 Eed:200813 Ind
           ID:Znfts11940391           Ind Name:Metal Partners Rebar, Trn:
           2251210765Tc
08/13      Orig CO Name:Zenefits            Orig ID:P942875288 Desc Date:     CO                              73,039.38
           Entry Descr:Payroll Sec:CCD Trace#:061121021210763 Eed:200813 Ind
           ID:Znfts11946388           Ind Name:Metal Partners Rebar, Trn:
           2251210763Tc
08/13      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                                40,651.95
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140398986392 Eed:200813
           Ind ID:Znfts11940619           Ind Name:Metal Partners Rebar, Trn:
           2268986392Tc
08/13      Orig CO Name:Zenefits            Orig ID:P942875288 Desc Date:     CO                              32,386.59
           Entry Descr:Payroll Sec:CCD Trace#:061121021210761 Eed:200813 Ind
           ID:Znfts11939485           Ind Name:Metal Partners Rebar, Trn:
           2251210761Tc
08/13      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                                31,240.87
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140398986393 Eed:200813
           Ind ID:Znfts11942755           Ind Name:Metal Partners Rebar, Trn:
           2268986393Tc
08/13      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                                30,114.54
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140398986391 Eed:200813
           Ind ID:Znfts11936251           Ind Name:Metal Partners Rebar, Trn:
           2268986391Tc
08/13      Orig CO Name:Zenefits            Orig ID:P942875288 Desc Date:     CO                                4,214.11
           Entry Descr:Payroll Sec:CCD Trace#:061121021210762 Eed:200813 Ind
           ID:Znfts11941453           Ind Name:Metal Partners Rebar, Trn:
           2251210762Tc
08/13      Orig CO Name:Fbo Payyourpeopl          Orig ID:942875288G Desc Date:                                 1,798.57
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140398986396 Eed:200813
           Ind ID:Znfts11938942           Ind Name:Metal Partners Rebar, Trn:
           2268986396Tc
08/13      Orig CO Name:Payyourpeopletax         Orig ID:R942875288 Desc Date:                                      885.08
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140398986390 Eed:200813
           Ind ID:Znfts11935780           Ind Name:Metal Partners Rebar, Trn:
           2268986390Tc




                                                                                                     Page 8 of 16
            Case 20-12878-abl             Doc 483    Entered 10/09/20 14:08:55             Page 31 of 38

                                                                         August 01, 2020 through August 31, 2020
                                                                        Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                            Amount
Date
08/13      Orig CO Name:Fbo Payyourpeopl          Orig ID:942875288G Desc Date:                                   161.08
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140398986395 Eed:200813
           Ind ID:Znfts11936221           Ind Name:Metal Partners Rebar, Trn:
           2268986395Tc
08/13      Orig CO Name:Zenefits            Orig ID:P942875288 Desc Date:     CO                                  129.18




                                                                                                                           10126350805000000061
           Entry Descr:Payroll Sec:CCD Trace#:061121021210760 Eed:200813 Ind
           ID:Znfts11938864           Ind Name:Metal Partners Rebar, Trn:
           2251210760Tc
08/14      Book Transfer Debit A/C: Evraz Inc. NA Chicago IL 60606-4637 US Trn:                             60,915.00
           3024000227Jo
           YOUR REF: NONREF
08/14      Book Transfer Debit A/C: Keysteel, Corp. New Caney TX 77357-3503 US Trn:                         20,058.50
           3024100227Jo
           YOUR REF: NONREF
08/14      Fedwire Debit Via: Bk Amer Nyc/026009593 A/C: Erico International Corp US                        29,180.00
           Imad: 0814B1Qgc08C007511 Trn: 3026200227Jo
           YOUR REF: NONREF
08/14      Book Transfer Debit A/C: Gerdau Ameristeel US Inc Tampa FL 33607- US                           109,660.18
           Trn: 3023900227Jo
           YOUR REF: NONREF
08/14      Fedwire Debit Via: Pncbank NJ/031207607 A/C: New Jersey Galvanizing &                              5,476.65
           Tinning US Imad: 0814B1Qgc02C007245 Trn: 3023800227Jo
           YOUR REF: NONREF
08/14      Chips Debit Via: Bank of America, N.A./0959 A/C: Bank of Nova Scotia New                         15,992.00
           York NY 10006 US Ben: Crs Specialities Inc Welland, On L3B 5W6 CA Ssn:
           0419785 Trn: 3026100227Jo
           YOUR REF: NONREF
08/14      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Krb Machinery CO.                                 1,506.02
           Wrightsville PA 17368 US Ref:/Time/12:41 Imad: 0814B1Qgc03C006768 Trn:
           3023700227Jo
           YOUR REF: NONREF
08/14      Fedwire Debit Via: Dbtco Americas Nyc/021001033 A/C: Traxys North                                30,000.00
           America LLC US Imad: 0814B1Qgc02C007272 Trn: 3025600227Jo
           YOUR REF: NONREF
08/14      Book Transfer Debit A/C: Deslauriers Inc LA Grange Park IL 60526-1276 US                           1,485.00
           Trn: 3882200227Jo
           YOUR REF: NONREF
08/14      Book Transfer Debit A/C: Evraz Inc. NA Chicago IL 60606-4637 US Trn:                             15,392.50
           4506700227Jo
           YOUR REF: NONREF
08/14      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Anco Steel                                  14,994.04
           Company Inc US Ref:/Time/15:49 Imad: 0814B1Qgc06C009939 Trn:
           4519600227Jo
           YOUR REF: NONREF
08/14      Orig CO Name:Pilot Travel Cen       Orig ID:8341953155 Desc Date:200813                                582.80
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000015566875 Eed:200814
           Ind ID:173021               Ind Name:Metal Partners Trn: 2275566875Tc
08/14      Orig CO Name:Avidia Bank          Orig ID:1383261866 Desc Date:200813                                  248.46
           CO Entry Descr:Setl     Sec:CCD Trace#:011375385730339 Eed:200814
           Ind ID:Zenefits            Ind Name:Metal Partners Interna Trn:
           2265730339Tc
08/17      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Vinton Steel LLC US                             62,290.72
           Ref:/Time/15:42 Imad: 0817B1Qgc01C009776 Trn: 4746600230Jo
           YOUR REF: NONREF
08/17      Fedwire Debit Via: Pncbank Pitt/043000096 A/C: Kirk Trucking Services US                         26,150.00
           Imad: 0817B1Qgc06C009685 Trn: 4747300230Jo
           YOUR REF: NONREF

                                                                                                   Page 9 of 16
            Case 20-12878-abl              Doc 483     Entered 10/09/20 14:08:55              Page 32 of 38

                                                                            August 01, 2020 through August 31, 2020
                                                                           Account Number:                    2281


Withdrawals and Debits       (continued)
Ledger     Description                                                                                            Amount
Date
08/17      Book Transfer Debit A/C: Intermetal Rebar LLC Miami FL 33161-7402 US Trn:                           25,000.00
           4749100230Jo
           YOUR REF: NONREF
08/17      Fedwire Debit Via: Regions/062000019 A/C: Ari Logistics, LLC. US Imad:                              10,725.00
           0817B1Qgc02C009001 Trn: 4747400230Jo
           YOUR REF: NONREF
08/17      Fedwire Debit Via: F121000358/121000358 A/C: Robert Half International US                             2,313.50
           Ref:/Time/15:42 Imad: 0817B1Qgc02C009007 Trn: 4747200230Jo
           YOUR REF: NONREF
08/17      Fedwire Debit Via: Bk Amer Nyc/026009593 A/C: Mike's Towing US Imad:                                  1,900.00
           0817B1Qgc07C013996 Trn: 4747500230Jo
           YOUR REF: NONREF
08/17      Fedwire Debit Via: Bk Amer Nyc/026009593 A/C: Milne Towing, LLC US Imad:                              8,950.00
           0817B1Qgc03C011689 Trn: 4869400230Jo
           YOUR REF: NONREF
08/17      Fedwire Debit Via: Provident Bank/221272303 A/C: Engineered Devices                                   1,100.40
           Corporation US Imad: 0817B1Qgc03C011691 Trn: 4869600230Jo
           YOUR REF: NONREF
08/17      Book Transfer Debit A/C: Gerdau Ameristeel US Inc Tampa FL 33607- US                              219,687.60
           Trn: 4749700230Jo
           YOUR REF: NONREF
08/17      Account Analysis Settlement Charge                                                                    6,197.47
08/17      Account Analysis Adjustment                                                                              45.00
08/18      Fedwire Debit Via: Suntrust Atl/061000104 A/C: Structural Rebar Design US                             3,364.20
           Imad: 0818B1Qgc02C011448 Trn: 4743000231Jo
           YOUR REF: NONREF
08/18      Book Transfer Debit A/C: Alta Industrial Equipment Company Wixom MI                                   6,500.00
           48393-3637 US Trn: 4745400231Jo
           YOUR REF: NONREF
08/18      Orig CO Name:Nevada Tax             Orig ID:8860000130 Desc Date:B20230                             33,752.91
           CO Entry Descr:8669623707Sec:CCD Trace#:091000018716455
           Eed:200818 Ind ID:2Lngzalq32Ya6I8               Ind Name:Bill Koehler Trn:
           2308716455Tc
08/18      Orig CO Name:Fla Dept Revenue          Orig ID:7596001874 Desc Date:       CO                              975.80
           Entry Descr:C01      Sec:CCD Trace#:111000028122594 Eed:200818 Ind
           ID:134431832              Ind Name:Metal Partners Trn: 2318122594Tc
08/18      Orig CO Name:Pilot Travel Cen       Orig ID:8341953155 Desc Date:200817                                    269.22
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000018122596 Eed:200818
           Ind ID:173021                Ind Name:Metal Partners Trn: 2318122596Tc
08/18      Orig CO Name:Ndtax               Orig ID:1450309764 Desc Date:        CO                                   110.00
           Entry Descr:Tax Pymt Sec:CCD Trace#:091300288716453 Eed:200818
           Ind ID:29019200               Ind Name:Metal Partners Rebar L
           State Tax Department Trn: 2308716453Tc
08/19      JPMorgan Access Transfer To Account000000311153396                                                125,000.00
           YOUR REF: 1003225232SB
08/19      Orig CO Name:Zenefits            Orig ID:P942875288 Desc Date:        CO                            37,341.03
           Entry Descr:Payroll Sec:CCD Trace#:061121029951194 Eed:200819 Ind
           ID:Znfts12140056            Ind Name:Metal Partners Rebar, Trn:
           2319951194Tc
08/19      Orig CO Name:MN Dept of Reven          Orig ID:X416007162 Desc                                      33,985.76
           Date:200819 CO Entry Descr:MN Rev Paysec:CCD
           Trace#:042000019951192 Eed:200819 Ind ID:000000088732725
           Ind Name:Metal Partners Rebar,
           MN Dept. of Revenue Trn: 2319951192Tc




                                                                                                      Page 10 of 16
            Case 20-12878-abl             Doc 483     Entered 10/09/20 14:08:55              Page 33 of 38

                                                                           August 01, 2020 through August 31, 2020
                                                                          Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                           Amount
Date
08/19      Orig CO Name:Payyourpeopletax           Orig ID:R942875288 Desc Date:                              32,684.16
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140397453888 Eed:200819
           Ind ID:Znfts12141301             Ind Name:Metal Partners Rebar, Trn:
           2327453888Tc
08/19      Orig CO Name:NJ S&U Web Pmt              Orig ID:7216000928 Desc Date:                               3,858.26




                                                                                                                              10126350806000000061
           CO Entry Descr:Njweb55 Sec:CCD Trace#:031100209951196 Eed:200819
           Ind ID:091000013238957              Ind Name:Metal Partners Rebar,
           Txp*B263061220000*04120*200630*T*38 5826*****Meta\ Trn: 2319951196Tc
08/19      Orig CO Name:Fbo Payyourpeopl           Orig ID:942875288G Desc Date:                                     381.08
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140397453886 Eed:200819
           Ind ID:Znfts12139732             Ind Name:Metal Partners Rebar, Trn:
           2327453886Tc
08/19      Orig CO Name:Webfile Tax Pymt          Orig ID:2146000311 Desc Date:     CO                                52.00
           Entry Descr:Dd      Sec:CCD Trace#:021000029951199 Eed:200819 Ind
           ID:902/37791777              Ind Name:33311/12345/EDI/Xml -
           Cpa Tax Payments Trn: 2319951199Tc
08/19      Orig CO Name:Tax_Rev_Crs_Ecks            Orig ID:1856000512 Desc                                            5.00
           Date:200817 CO Entry Descr:Trd Pmnt Sec:CCD
           Trace#:091000019951190 Eed:200819 Ind ID:367543040                     Ind
           Name:Metal Partners Rebar, Trn: 2319951190Tc
08/20      Fedwire Debit Via: Rogue CU Medford/323274775 A/C: Wg Freight Logistics                            19,300.00
           US Imad: 0820B1Qgc04C009452 Trn: 4858300233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Wmc Holdings                                  18,250.00
           Tomball, TX 77375 US Ref: PO 631/Time/14:56 Imad: 0820B1Qgc04C009454
           Trn: 4859000233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Pncbank Pitt/043000096 A/C: Kirk Trucking Services US                           16,000.00
           Imad: 0820B1Qgc04C009449 Trn: 4858000233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Regions/062000019 A/C: Ari Logistics, LLC. US Imad:                               3,375.00
           0820B1Qgc04C009450 Trn: 4858100233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Intermetal - International                        97,528.92
           US Ref:/Time/14:56 Imad: 0820B1Qgc04C009463 Trn: 4858900233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Bk Amer Nyc/026009593 A/C: Ryder Truck Rental Inc US                            80,000.00
           Imad: 0820B1Qgc08C007071 Trn: 4859300233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Centerstate Bk FL/063114030 A/C: Convoy Capital, LLC                            30,827.00
           Operating Acct US Imad: 0820B1Qgc08C007072 Trn: 4859900233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Pnc Bank, Ohio/041000124 A/C: Universal Forest Products                           9,956.31
           Rms LLC US Imad: 0820B1Qgc04C009458 Trn: 4859200233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Frost Bank/114000093 A/C: Rush Truck Leasing US                                   7,000.00
           Ref:/Time/14:56 Imad: 0820B1Qgc07C011178 Trn: 4860100233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Fifth Third Bk NA/042000314 A/C: Ta Services Inc.                                 6,450.00
           Birmingham, AL 35201 US Ref:/Time/14:58 Imad: 0820B1Qgc07C011193
           Trn: 4873100233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Mfrs Buf/022000046 A/C: Sherwood Industries US Imad:                            24,771.15
           0820B1Qgc05C007800 Trn: 5108100233Jo
           YOUR REF: NONREF
08/20      Fedwire Debit Via: Provident Bank/221272303 A/C: Engineered Devices                                  4,906.47
           Corporation US Imad: 0820B1Qgc02C008222 Trn: 5108000233Jo
           YOUR REF: NONREF
                                                                                                     Page 11 of 16
            Case 20-12878-abl             Doc 483    Entered 10/09/20 14:08:55             Page 34 of 38

                                                                         August 01, 2020 through August 31, 2020
                                                                        Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                         Amount
Date
08/20      Orig CO Name:Zenefits            Orig ID:P942875288 Desc Date:      CO                             2,335.15
           Entry Descr:Payroll Sec:CCD Trace#:061121024382521 Eed:200820 Ind
           ID:Znfts12163270            Ind Name:Metal Partners Rebar, Trn:
           2324382521Tc
08/20      Orig CO Name:Payyourpeopletax          Orig ID:R942875288 Desc Date:                                    796.53
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140392265495 Eed:200820
           Ind ID:Znfts12168640            Ind Name:Metal Partners Rebar, Trn:
           2332265495Tc
08/21      Fedwire Debit Via: Tcf Mpls/291070001 A/C: Midwest Pipe US Imad:                               114,848.54
           0821B1Qgc01C011225 Trn: 4733800234Jo
           YOUR REF: NONREF
08/21      Orig CO Name:Pilot Travel Cen       Orig ID:8341953155 Desc Date:200820                                 645.10
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000016863784 Eed:200821
           Ind ID:173021                Ind Name:Metal Partners Trn: 2346863784Tc
08/24      Orig CO Name:West                Orig ID:1264030457 Desc Date:      CO                             4,448.16
           Entry Descr:Cash C&D Sec:CCD Trace#:011500129356514 Eed:200824
           Ind ID:17642                Ind Name:Metal Partner Rebar Trn:
           2349356514Tc
08/24      Orig CO Name:Diesel Direct         Orig ID:1043280313 Desc Date:     CO                                 451.46
           Entry Descr:Cash C&D Sec:CCD Trace#:011500129356512 Eed:200824
           Ind ID:Gp17642                Ind Name:Metal Partners Rebar Trn:
           2349356512Tc
08/25      Book Transfer Debit A/C: Gerdau Ameristeel US Inc Tampa FL 33607- US                           170,374.05
           Trn: 4243800238Jo
           YOUR REF: NONREF
08/25      Book Transfer Debit A/C: Evraz Inc. NA Chicago IL 60606-4637 US Trn:                             15,466.50
           4251400238Jo
           YOUR REF: NONREF
08/25      Chips Debit Via: Bank of America, N.A./0959 A/C: Bank of America Miami FL                               718.48
           US Ben: Sni Companies US Ssn: 0436760 Trn: 4251600238Jo
           YOUR REF: NONREF
08/25      Book Transfer Debit A/C: Keysteel, Corp. New Caney TX 77357-3503 US Trn:                         20,844.00
           4251000238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Barsplice Products                          19,950.44
           Inc US Imad: 0825B1Qgc05C010360 Trn: 4251300238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Pncbank Pitt/043000096 A/C: Kirk Trucking Services US                         19,400.00
           Imad: 0825B1Qgc03C011905 Trn: 4251500238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Hyg Financial Services,                           3,365.14
           Inc San Francisco, CA 94104 US Ref:/Time/15:28 Imad:
           0825B1Qgc06C009719 Trn: 4252700238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Hyg Financial Services,                           3,288.78
           Inc San Francisco, CA 94104 US Ref:/Time/15:28 Imad:
           0825B1Qgc06C009715 Trn: 4251700238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Hyg Financial Services,                           3,212.40
           Inc San Francisco, CA 94104 US Ref:/Time/15:28 Imad:
           0825B1Qgc06C009724 Trn: 4251800238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Hyg Financial Services,                           3,018.93
           Inc San Francisco, CA 94104 US Ref:/Time/15:28 Imad:
           0825B1Qgc01C007855 Trn: 4251900238Jo
           YOUR REF: NONREF



                                                                                                   Page 12 of 16
            Case 20-12878-abl             Doc 483     Entered 10/09/20 14:08:55              Page 35 of 38

                                                                           August 01, 2020 through August 31, 2020
                                                                          Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                           Amount
Date
08/25      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Wmc Holdings                                    2,590.00
           Tomball, TX 77375 US Ref: PO 631/Time/15:28 Imad: 0825B1Qgc05C010367
           Trn: 4251100238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Hyg Financial Services,                             1,840.00




                                                                                                                              10126350807000000061
           Inc San Francisco, CA 94104 US Ref:/Time/15:28 Imad:
           0825B1Qgc06C009714 Trn: 4252800238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Provident Bank/221272303 A/C: Engineered Devices                                  3,010.00
           Corporation US Imad: 0825B1Qgc01C007863 Trn: 4259000238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Hyg Financial Services,                                  902.95
           Inc San Francisco, CA 94104 US Ref:/Time/15:29 Imad:
           0825B1Qgc03C011934 Trn: 4258900238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Bk Amer Nyc/026009593 A/C: Michael Byrd US Imad:                                  1,900.00
           0825B1Qgc04C010289 Trn: 4691000238Jo
           YOUR REF: NONREF
08/25      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Hyg Financial Services,                             1,260.00
           Inc San Francisco, CA 94104 US Ref:/Time/16:12 Imad:
           0825B1Qgc04C010286 Trn: 4691900238Jo
           YOUR REF: NONREF
08/25      Book Transfer Debit A/C: Ptj Transportation L.L.C. Las Vegas NV 89129-3338                         12,700.00
           US Trn: 4816700238Jo
           YOUR REF: NONREF
08/25      Orig CO Name:Zenefits            Orig ID:2460645293 Desc Date:B20237 CO                              4,491.96
           Entry Descr:8883960078Sec:CCD Trace#:091000017449538 Eed:200825
           Ind ID:2Lp43Vrh2O95Vhr            Ind Name:Metal Partners Rebar, Trn:
           2377449538Tc
08/25      Orig CO Name:Pilot Travel Cen       Orig ID:8341953155 Desc Date:200824                                   353.23
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000015944306 Eed:200825
           Ind ID:173021               Ind Name:Metal Partners Trn: 2385944306Tc
08/26      Orig CO Name:Wright Express          Orig ID:0841425616 Desc Date:200825                                  840.87
           CO Entry Descr:Fleet Debisec:CCD Trace#:071000289947820 Eed:200826
           Ind ID:9100008358714             Ind Name:Metal Partners Rebar Trn:
           2389947820Tc
08/27      JPMorgan Access Transfer To Account000000311153396                                                 35,000.00
           YOUR REF: 1003421240SB
08/27      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Sdi (Structural & Rail                        28,272.17
           Division) US Ref:/Time/16:38 Imad: 0827B1Qgc02C012689 Trn:
           5919600240Jo
           YOUR REF: NONREF
08/27      Fedwire Debit Via: US Bk Nev Reno/121201694 A/C: Southwest Transload &                               1,860.15
           Distribution US Imad: 0827B1Qgc01C008822 Trn: 5926400240Jo
           YOUR REF: NONREF
08/27      Fedwire Debit Via: Bk Amer Nyc/026009593 A/C: Prime Rebar US Imad:                                   5,743.05
           0827B1Qgc05C013222 Trn: 5931000240Jo
           YOUR REF: NONREF
08/27      Fedwire Debit Via: Pncbank Pitt/043000096 A/C: Yard Truck Specialists Inc.                           1,993.00
           US Imad: 0827B1Qgc06C014811 Trn: 5932400240Jo
           YOUR REF: NONREF
08/27      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Vinton Steel LLC US                               15,150.24
           Ref:/Time/16:39 Imad: 0827B1Qgc02C012729 Trn: 5927900240Jo
           YOUR REF: NONREF
08/27      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Aba/321270742 Las                                   4,280.80
           Vegas NV US Ben: Merril Delimont US Ref:/Time/16:39 Imad:
           0827B1Qgc02C012736 Trn: 5928000240Jo
           YOUR REF: NONREF
                                                                                                     Page 13 of 16
            Case 20-12878-abl             Doc 483    Entered 10/09/20 14:08:55              Page 36 of 38

                                                                          August 01, 2020 through August 31, 2020
                                                                         Account Number:                    2281


Withdrawals and Debits      (continued)
Ledger     Description                                                                                          Amount
Date
08/27      Fedwire Debit Via: Pnc Bank, Ohio/041000124 A/C: Universal Forest Products                          2,920.00
           Rms LLC US Imad: 0827B1Qgc05C013233 Trn: 5926200240Jo
           YOUR REF: NONREF
08/27      Orig CO Name:Zenefits           Orig ID:P942875288 Desc Date:       CO                          114,217.77
           Entry Descr:Payroll Sec:CCD Trace#:061121024235085 Eed:200827 Ind
           ID:Znfts12304600           Ind Name:Metal Partners Rebar, Trn:
           2394235085Tc
08/27      Orig CO Name:Zenefits           Orig ID:P942875288 Desc Date:       CO                            77,192.02
           Entry Descr:Payroll Sec:CCD Trace#:061121024235082 Eed:200827 Ind
           ID:Znfts12300397           Ind Name:Metal Partners Rebar, Trn:
           2394235082Tc
08/27      Orig CO Name:Payyourpeopletax        Orig ID:R942875288 Desc Date:                                35,456.26
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140391618728 Eed:200827
           Ind ID:Znfts12301348           Ind Name:Metal Partners Rebar, Trn:
           2401618728Tc
08/27      Orig CO Name:Zenefits           Orig ID:P942875288 Desc Date:       CO                            33,815.87
           Entry Descr:Payroll Sec:CCD Trace#:061121024235083 Eed:200827 Ind
           ID:Znfts12306670           Ind Name:Metal Partners Rebar, Trn:
           2394235083Tc
08/27      Orig CO Name:Payyourpeopletax        Orig ID:R942875288 Desc Date:                                31,102.47
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140391618729 Eed:200827
           Ind ID:Znfts12303751           Ind Name:Metal Partners Rebar, Trn:
           2401618729Tc
08/27      Orig CO Name:Payyourpeopletax        Orig ID:R942875288 Desc Date:                                28,228.95
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140391618730 Eed:200827
           Ind ID:Znfts12305497           Ind Name:Metal Partners Rebar, Trn:
           2401618730Tc
08/27      Orig CO Name:Fbo Payyourpeopl         Orig ID:942875288G Desc Date:                                 1,554.90
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140391618732 Eed:200827
           Ind ID:Znfts12299467           Ind Name:Metal Partners Rebar, Trn:
           2401618732Tc
08/27      Orig CO Name:Fbo Payyourpeopl         Orig ID:942875288G Desc Date:                                      381.08
           CO Entry Descr:Zenefits Sec:CCD Trace#:121140391618733 Eed:200827
           Ind ID:Znfts12302437           Ind Name:Metal Partners Rebar, Trn:
           2401618733Tc
08/28      JPMorgan Access Transfer To Account000000311153396                                                35,000.00
           YOUR REF: 1002765241SB
08/28      Fedwire Debit Via: Dbtco Americas Nyc/021001033 A/C: Traxys North                               135,221.21
           America LLC US Imad: 0828B1Qgc08C017499 Trn: 4399000241Jo
           YOUR REF: NONREF
08/28      Fedwire Debit Via: Dbtco Americas Nyc/021001033 A/C: Traxys North                                 15,000.00
           America LLC US Imad: 0828B1Qgc08C017498 Trn: 4399600241Jo
           YOUR REF: NONREF
08/28      Book Transfer Debit A/C: Gerdau Ameristeel US Inc Tampa FL 33607- US                              99,650.67
           Trn: 4399500241Jo
           YOUR REF: NONREF
08/28      Orig CO Name:American Express         Orig ID:2005032111 Desc Date:200828                         85,119.21
           CO Entry Descr:ACH Pmt Sec:CCD Trace#:021000024427719
           Eed:200828 Ind ID:W7712                    Ind Name:Metal Partners Rebar
           Er Am Trn: 2414427719Tc
08/28      Orig CO Name:Ezpass8882886865          Orig ID:8131996647 Desc Date:                              29,035.00
           CO Entry Descr:Cash Transsec:PPD Trace#:111000020396623
           Eed:200828 Ind ID:5P-210911509                Ind Name:Metal Partners
           Rebar L Trn: 2400396623Tc
08/28      Orig CO Name:Pilot Travel Cen      Orig ID:8341953155 Desc Date:200827                                   319.37
           CO Entry Descr:Pilotdraftsec:CCD Trace#:062000018617080 Eed:200828
           Ind ID:173021               Ind Name:Metal Partners Trn: 2418617080Tc


                                                                                                    Page 14 of 16
             Case 20-12878-abl             Doc 483      Entered 10/09/20 14:08:55              Page 37 of 38

                                                                             August 01, 2020 through August 31, 2020
                                                                            Account Number:                    2281


Withdrawals and Debits       (continued)
Ledger     Description                                                                                             Amount
Date
08/28      Orig CO Name:Avidia Bank          Orig ID:1383261866 Desc Date:200827                                       248.46
           CO Entry Descr:Setl     Sec:CCD Trace#:011375380396621 Eed:200828
           Ind ID:Zenefits            Ind Name:Metal Partners Interna Trn:
           2400396621Tc
08/31      JPMorgan Access Transfer To Account000000311153396                                                   20,000.00




                                                                                                                                10126350808000000061
           YOUR REF: 1004259244SB
08/31      Book Transfer Debit A/C: Intermetal Rebar LLC Miami FL 33161-7402 US Trn:                          383,513.50
           5541800244Jo
           YOUR REF: NONREF
08/31      Book Transfer Debit A/C: Gerdau Ameristeel US Inc Tampa FL 33607- US                               111,223.20
           Trn: 5542000244Jo
           YOUR REF: NONREF
08/31      Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Vinton Steel LLC US                                 45,491.40
           Ref:/Time/16:19 Imad: 0831B1Qgc07C012666 Trn: 5541900244Jo
           YOUR REF: NONREF
08/31      Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Anco Steel                                      14,869.80
           Company Inc US Ref:/Time/16:19 Imad: 0831B1Qgc07C012676 Trn:
           5542200244Jo
           YOUR REF: NONREF
08/31      Chips Debit Via: Bank of America, N.A./0959 A/C: Bank of Nova Scotia New                                    577.37
           York NY 10006 US Ben: Crs Specialities Inc Welland, On L3B 5W6 CA Ssn:
           0483577 Trn: 5542400244Jo
           YOUR REF: NONREF
08/31      Book Transfer Debit A/C: Evraz Inc. NA Chicago IL 60606-4637 US Trn:                                 15,298.50
           5542100244Jo
           YOUR REF: NONREF
08/31      Fedwire Debit Via: Hsbc USA/021001088 A/C: Salit Specialty Rebar, Inc.                                      708.78
           Buffalo, NY 14217 US Imad: 0831B1Qgc07C012683 Trn: 5542300244Jo
           YOUR REF: NONREF
08/31      Orig CO Name:Commwlthofpa Int        Orig ID:1236003133 Desc Date:200531                               4,987.56
           CO Entry Descr:Pastsaletxsec:CCD Trace#:043000096175240 Eed:200831
           Ind ID:263061220              Ind Name:1320000004531574
           Txp*86287612       *1052 *200531*T* 0000498756* *P*          *202008 27\
           Business Tax Trn: 2416175240Tc
Total                                                                                                     $6,002,831.11


Daily Balance
                                              Ledger                                                                Ledger
Date                                         Balance        Date                                                   Balance
08/03                                    $86,711.16         08/18                                           $527,293.85
08/04                                   $346,262.93         08/19                                           $402,293.85
08/05                                   $346,262.93         08/20                                           $415,937.78
08/06                                   $349,182.93         08/21                                           $503,586.86
08/07                                   $436,732.88         08/24                                           $503,586.86
08/10                                   $439,515.28         08/25                                           $502,067.25
08/11                                   $355,416.26         08/26                                           $501,226.38
08/12                                   $338,866.85         08/27                                           $716,234.05
08/13                                   $579,998.57         08/28                                           $681,234.03
08/14                                   $335,725.22         08/31                                           $661,884.07
08/17                                   $331,687.75



          Your service charges, fees and earnings credit have been calculated through account analysis.




                                                                                                       Page 15 of 16
Case 20-12878-abl   Doc 483       Entered 10/09/20 14:08:55   Page 38 of 38




                    This Page Intentionally Left Blank




                                                                    Page 16 of 16
